Exhibit 10.1

 

Execution Version

 

DEAL CUSIP NUMBER: 08161FAJ3

REVOLVER CUSIP NUMBER: 08161FAK0

TERM CUSIP NUMBER: 08161FAL8

 



 



 

CREDIT AGREEMENT

 

Dated as of JULY 20, 2018

 

among

 

BENCHMARK ELECTRONICS, INC.,

 

as the COMPANY,

 

CERTAIN SUBSIDIARIES OF THE COMPANY,

 

as Designated Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and

AN L/C Issuer,

 

BANK OF THE WEST, AS SYNDICATION AGENT,



BRANCH BANKING AND TRUST COMPANY, AS DOCUMENTATION AGENT,



and



THE LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND BANK OF THE WEST,

as JOINT Lead ArrangerS and JOINT BookrunnerS

 



 

 

 

 

  

table of contents



 

    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1       1.02 Other Interpretive Provisions 45       1.03 Accounting Terms
46     1.04 Rounding 46       1.05 Times of Day 46       1.06 Letter of Credit
Amounts 46       1.07 UCC Terms 47       1.08 Exchange Rates; Currency
Equivalents 47       1.09 Additional Alternative Currencies 47       1.10 Change
of Currency 48       ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS 49       2.01
Loans 49       2.02 Borrowings, Conversions and Continuations of Loans 50      
2.03 Letters of Credit 52       2.04 Swingline Loans 63       2.05 Prepayments
66       2.06 Termination or Reduction of Commitments 67       2.07 Repayment of
Loans 68       2.08 Interest and Default Rate 69       2.09 Fees 70       2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 71
      2.11 Evidence of Debt 72       2.12 Payments Generally; Administrative
Agent’s Clawback 72       2.13 Sharing of Payments by Lenders 75       2.14 Cash
Collateral 76       2.15 Defaulting Lenders 77       2.16 Designated Borrowers
79       2.17 Increase in Revolving Facility 80       2.18 Incremental Term
Facility 82       ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 83      
3.01 Taxes 83

 

-i- 

 

 

table of contents
(continued)

 

    Page       3.02 Illegality 88     3.03 Inability to Determine Rates 89      
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans 90       3.05
Compensation for Losses 92       3.06 Mitigation Obligations; Replacement of
Lenders 92       3.07 LIBOR Successor Rate 93       3.08 Survival 94      
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 94       4.01 Conditions of
Initial Credit Extension 94       4.02 Conditions to all Credit Extensions 97  
    ARTICLE V REPRESENTATIONS AND WARRANTIES 98       5.01 Existence,
Qualification and Power 98       5.02 Authorization; No Contravention 99      
5.03 Governmental Authorization; Other Consents 99       5.04 Binding Effect 99
      5.05 Financial Statements; No Material Adverse Effect 99       5.06
Litigation 100       5.07 No Default 100       5.08 Ownership of Property 100  
    5.09 Environmental Compliance 101       5.10 Insurance 101       5.11 Taxes
101       5.12 ERISA Compliance 102       5.13 Margin Regulations; Investment
Company Act 102       5.14 Disclosure 102       5.15 Compliance with Laws 103  
    5.16 Solvency 103       5.17 Sanctions Concerns and Anti-Corruption Laws 103
      5.18 Subsidiaries; Equity Interests; Loan Parties 103       5.19
Collateral Representations 104       5.20 EEA Financial Institutions 105

 

-ii- 

 

 

table of contents
(continued)

 

    Page       5.21 Intellectual Property; Licenses, Etc 105       5.22 Labor
Matters 105     5.23 Beneficial Ownership Certification 105     ARTICLE VI
AFFIRMATIVE COVENANTS 105       6.01 Financial Statements 106       6.02
Certificates; Other Information 106       6.03 Notices 109       6.04 Payment of
Obligations 110       6.05 Preservation of Existence, Etc 110       6.06
Maintenance of Properties 110       6.07 Maintenance of Insurance 110       6.08
Compliance with Laws 111       6.09 Books and Records 111       6.10 Inspection
and Audit Rights 111       6.11 Use of Proceeds 112       6.12 Material
Contracts 112       6.13 Covenant to Guarantee Obligations 112     6.14 Covenant
to Give Security 112       6.15 Ownership of Subsidiaries 114       6.16 Further
Assurances 115       6.17 Anti-Corruption Laws 115       6.18 KYC and Beneficial
Ownership Regulation Documentation 115       ARTICLE VII NEGATIVE COVENANTS 115
      7.01 Liens 115       7.02 Indebtedness 117       7.03 Investments 119    
  7.04 Fundamental Changes 121       7.05 Dispositions 121       7.06 Restricted
Payments; Certain Payments in Respect of Indebtedness 122       7.07 Change in
Nature of Business 123       7.08 Transactions with Affiliates 124

 

-iii- 

 

 

table of contents
(continued) 

 

    Page       7.09 Burdensome Agreements 124       7.10 Use of Proceeds 124    
  7.11 Financial Covenants 125       7.12 Amendments of Organization Documents;
Fiscal Year; Legal Name, State of Formation; Form of Entity and Accounting
Changes 125       7.13 Sale and Leaseback Transactions 125       7.14 Sanctions
125       7.15 Anti-Corruption Laws 126       7.16 Amendment of Material
Documents 126       7.17 Required Guarantors 126       ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES 126       8.01 Events of Default 126       8.02 Remedies
upon Event of Default 129       8.03 Application of Funds 129       ARTICLE IX
ADMINISTRATIVE AGENT 131       9.01 Appointment and Authority 131       9.02
Rights as a Lender 131       9.03 Exculpatory Provisions 132       9.04 Reliance
by Administrative Agent 133       9.05 Delegation of Duties 133       9.06
Resignation of Administrative Agent 134       9.07 Non-Reliance on
Administrative Agent and Other Lenders 135       9.08 No Other Duties, Etc 135  
    9.09 Administrative Agent May File Proofs of Claim; Credit Bidding 135      
9.10 Collateral and Guaranty Matters 137       9.11 Secured Cash Management
Agreements and Secured Hedge Agreements 138       9.12 ERISA Representation 138
      ARTICLE X MISCELLANEOUS 140       10.01 Amendments, Etc 140       10.02
Notices; Effectiveness; Electronic Communications 143       10.03 No Waiver;
Cumulative Remedies; Enforcement 145      

 

-iv- 

 

 

table of contents
(continued)

 

    Page       10.04 Expenses; Indemnity; Damage Waiver 146       10.05 Payments
Set Aside 148       10.06 Successors and Assigns 148       10.07 Treatment of
Certain Information; Confidentiality 154       10.08 Right of Setoff 155      
10.09 Interest Rate Limitation 155       10.10 Counterparts; Integration;
Effectiveness 156       10.11 Survival of Representations and Warranties 156    
  10.12 Severability 156       10.13 Replacement of Lenders 157       10.14
Governing Law; Jurisdiction; Etc 157       10.15 Waiver of Jury Trial 159      
10.16 No Advisory or Fiduciary Responsibility 159       10.17 Electronic
Execution 160       10.18 USA PATRIOT Act Notice 160       10.19 Keepwell 160  
    10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
161       10.21 Judgment Currency 161       10.22 ENTIRE AGREEMENT 162

 

-v- 

 

 

table of contents

(continued)

 

BORROWER PREPARED SCHEDULES

 

  Schedule 5.10 Insurance         Schedule 5.11 Tax Sharing Agreements        
Schedule 5.18(a) Subsidiaries, Joint Ventures, Partnerships and Other Equity
Investments         Schedule 5.18(b) Loan Parties         Schedule 5.19(b)
Intellectual Property         Schedule 5.19(c) Commercial Tort Claims        
Schedule 5.19(d) Pledged Equity Interests         Schedule 7.01 Existing Liens  
      Schedule 7.02 Existing Indebtedness         Schedule 7.03 Existing
Investments

 



ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

  Schedule 1.01(a) Certain Addresses for Notices         Schedule 1.01(b)
Initial Commitments and Applicable Percentages         Schedule 1.01(d) Existing
Letters of Credit

 



EXHIBITS

 



  Exhibit A Form of Administrative Questionnaire         Exhibit B Form of
Assignment and Assumption         Exhibit C Form of Compliance Certificate      
  Exhibit D Form of Loan Notice         Exhibit E-1 Form of Revolving Note      
  Exhibit E-2 Form of Term Note         Exhibit F Form of Secured Party
Designation Notice         Exhibit G Form of Swingline Loan Notice        
Exhibit H Forms of U.S. Tax Compliance Certificates         Exhibit I Form of
Authorization to Share Insurance Information         Exhibit J Form of Notice of
Loan Prepayment         Exhibit K Form of Letter of Credit Report        
Exhibit L Designated Borrower Request and Assumption Agreement         Exhibit M
Designated Borrower Notice         Exhibit N Form of Notice of Additional L/C
Issuer



 

-vi- 

 

  

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 20, 2018, among Benchmark
Electronics, Inc., a Texas corporation (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.16 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and each a “Borrower”), the
Lenders (defined herein), and BANK OF AMERICA, N.A., as Administrative Agent,
Swingline Lender and a L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and each L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to $650,000,000.

 

WHEREAS, the Company intends to use a portion of the proceeds of the Loans to
(i) refinance all indebtedness and terminate all commitments under the Existing
Credit Agreement (as defined herein) and (ii) pay the fees, costs and expenses
associated with the foregoing and the negotiation execution and delivery of this
Agreement (collectively, the “Transactions” and the fees, costs and expenses
thereof, the “Transaction Costs”).

 

WHEREAS, the Lenders, the Swingline Lender and each L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
Controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
Controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Additional Secured Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

 

 -1- 

 

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.21.

 

“Alternative Currency” means each of the following currencies: Euro, Sterling,
and Yen, together with each other currency (other than Dollars) that is approved
in accordance with Section 1.09; provided that for each Alternative Currency,
such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $20,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

 -2- 

 

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.17. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments. The Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.17 or Section 2.18, as applicable.

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans and
that portion of Term Loans that are comprised of Base Rate Loans shall be the
percentage set forth under the column “Base Rate”, (b) Revolving Loans and that
portion of Term Loans that are comprised Eurocurrency Rate Loans shall be the
percentage set forth under the column “Eurocurrency Rate & Letter of Credit
Fee”, (c) the Letter of Credit Fee shall be the percentage set forth under the
column “Eurocurrency Rate & Letter of Credit Fee”, and (d) the Commitment Fee
shall be the percentage set forth under the column “Commitment Fee”:

 

Applicable Rate



Level  Consolidated
Leverage Ratio  Eurocurrency Rate &
Letter of Credit Fee   Base Rate   Commitment Fee  1  Less than 0.75x   1.00% 
 0.00%   0.200% 2  Greater than or equal to 0.75x but less than 1.25x   1.25% 
 0.25%   0.225% 3  Greater than or equal to 1.25x but less than 1.75x   1.50% 
 0.50%   0.250% 4  Greater than or equal to 1.75x but less than 2.25x   1.75% 
 0.75%   0.275% 5  Greater than or equal to 2.25x   2.00%   1.00%   0.300%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.

 

 -3- 

 

 

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level 2 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the first
full fiscal quarter to occur following the Closing Date to the Administrative
Agent. Any adjustment in the Applicable Rate shall be applicable to all Credit
Extensions then existing or subsequently made or issued.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and (b) Bank
of the West, in each case in its capacity as a joint lead arranger and a joint
bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

 -4- 

 

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit I (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth therein; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

 -5- 

 

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:

 

(a)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP and
any obligations of such Person under any synthetic lease financing whether or
not such obligation is classified as a capital lease under GAAP.

 

 -6- 

 

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Interest Expense” means, for any Measurement Period, the sum of all cash
(or cash equivalent) payments of interest and prepayment charges and dividend
payments on Disqualified Stock, if any, including, without limitation, all net
amounts payable (or receivable) under interest rate protection agreements and
all imputed interest in respect of Capital Lease Obligations paid by the Company
and its Restricted Subsidiaries on a Consolidated basis during such Measurement
Period (net of any interest income); provided, that Cash Interest Expense shall
exclude any one-time financing fees, including those paid in connection with the
Transactions or any amendment of this Agreement.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Restricted Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with a Loan Party or any
Restricted Subsidiary, in each case in its capacity as a party to such Cash
Management Agreement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, however, that for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

 

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
capital stock of one or more Foreign Subsidiaries that are CFCs, including the
indirect ownership of such Equity Interests through one or more Domestic
Subsidiaries that have no other material assets.

 

 -7- 

 

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of 50% or more of the
Equity Interests of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis;
or

 

(b)       during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)       a “change of control” or any comparable term under, and as defined in,
any Subordinated Debt Documents or any other Material Indebtedness shall have
occurred.

 

“Closing Date” means the date hereof.

 

“Closing Date Term Loans” means the Term Loans advanced on the Closing Date.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

 -8- 

 

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collateral Release Date” has the meaning set forth in Section 6.14(d).

 

“Collateral Trigger Event” means the first date on which two (or more) of the
Rating Agencies no longer maintain an Investment Grade Rating.

 

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or Restricted
Subsidiaries, as applicable, or any other Person, such statements or items on a
consolidated basis in accordance with the consolidation principles of GAAP.

 

“Consolidated EBITDA” means, for the Company and its Restricted Subsidiaries for
any Measurement Period, without duplication, the Consolidated Net Income for
such Measurement Period plus, to the extent deducted in determining such
Consolidated Net Income, (a) Cash Interest Expense, (b) depreciation and
amortization, (c) other non-cash, non-recurring charges, (d) income tax expense
(including state franchise taxes based upon income) net of income tax
receivables and (e) non-capitalized fees and expenses paid during such period
which were incurred in connection with the Transactions and this Agreement plus,
to the extent deducted or excluded in determining such Consolidated Net Income,
cash distributions from Unrestricted Subsidiaries to the extent actually
received by the Company or any Restricted Subsidiary.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period, calculated on a Pro Forma Basis, to (b) Cash Interest Expense for the
most recently completed Measurement Period, calculated on a Pro Forma Basis.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date (after giving effect to
any incurrence or prepayment of Indebtedness on such date) to (b) Consolidated
EBITDA for the most recently completed Measurement Period, calculated on a Pro
Forma Basis.

 

 -9- 

 

 

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its subsidiaries during the most recently completed
Measurement Period, calculated and consolidated or combined in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) any non-cash, non-recurring
charges, (b) gains or losses attributable to property sales not in the ordinary
course of business (as determined in good faith by the management of the
Company), (c) the cumulative effect of a change in accounting principles and any
gains or losses attributable to write-ups or write-downs of assets, (d) the net
income (or loss) of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting, provided that the income of
such Person will be included to the extent of the amount of dividends or similar
distributions paid in cash (or converted to cash) to the specified Person or a
Restricted Subsidiary of the Person and (e) the net income (or loss)
attributable to the minority equity interests of third parties in any non-Wholly
Owned Subsidiary.

 

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries less, without duplication, (a) intangible assets
including, without limitation, goodwill, research and development costs,
trademarks, trade names, patents, franchises, copyrights, licenses and like
general intangibles, experimental or organizational expense, unamortized debt
discount and expense carried as an asset, all reserves and any write-up in the
book of value of assets made after the Closing Date (other than write-ups of
assets of a going concern business made within 12 months after the acquisition
of such business), net of accumulated amortization and (b) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state and other income taxes). Consolidated Net Tangible Assets shall
be determined on a Pro Forma Basis.

 

“Consolidated Total Indebtedness” means, as of any date, the sum of (a) the
aggregate principal amount of Indebtedness of the Company and its Restricted
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a Consolidated basis in
accordance with GAAP, plus (b) the aggregate principal amount of Indebtedness of
the Company and its Restricted Subsidiaries outstanding as of such date that is
not required to be reflected on a balance sheet in accordance with GAAP,
determined on a Consolidated basis; provided  that, for purposes of clause (b)
above, the term “Indebtedness” shall not include contingent obligations of the
Company or any Restricted Subsidiary as an account party in respect of any
letter of credit or letter of guaranty unless such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

 -10- 

 

 

“Debt Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced long-term debt of the Company.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) other
than via an Undisclosed Administration, had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

 

 -11- 

 

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit M attached hereto.

 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit Q attached hereto.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license (on an exclusive
basis), lease or other disposition (including any Sale and Leaseback
Transaction) of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

 

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable (other than solely for Qualified Equity
Interests of the Company), pursuant to a sinking fund obligation or otherwise,
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests of the Company), in whole or in part, (c) provides
for scheduled, mandatory payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b), (c) and (d), (A) prior to the date that is ninety-one (91)
days after the Maturity Date in effect at the time of issuance thereof and (B)
except as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Secured Obligations that are accrued and payable and the termination of the
Commitments (provided, that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock).  Notwithstanding the foregoing: (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Company or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Company in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

 -12- 

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent, the Appropriate Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency), (a)
such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent is no longer readily
calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Revolving
Lenders are willing to make such Credit Extensions (each of (a), (b), (c), and
(d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist. Within, five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Loans in such currency
to which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.

 

 -13- 

 

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not be Equity
Interests prior to conversion or exchange thereof).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

 -14- 

 

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (g) the receipt by the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA, or is in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)       for any Interest Period, with respect to any Credit Extension:

 

(i)       denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period; and

 

(ii)       with respect to any Credit Extension denominated in any Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.09(a); and

 

(b)       for any interest rate calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one (1) month commencing that day;

 

 -15- 

 

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means (i) any fee-owned real property and any leasehold
interest in real property, (ii) motor vehicles and other assets subject to
certificates of title, except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement, (iii) commercial tort
claims, except to the extent a security interest therein can be accomplished by
the filing of a UCC financing statement (it being understood that no actions
shall be required to perfect a security interest in commercial tort claims,
other than the filing of a UCC financing statement), (iv) governmental licenses
or state or local franchises, charters and authorizations and any other property
and assets to the extent that the grant of security interests therein are
prohibited or restricted thereby or under applicable laws (including, without
limitation, rules and regulations of any governmental authority or agency) or
the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization not obtained, other
than to the extent such prohibition or limitation is rendered ineffective under
the UCC or other applicable law notwithstanding such prohibition and other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, (v) any lease, license or agreement or any property subject to a
purchase money security interest, Capital Lease Obligations or similar
arrangement permitted under this Agreement, in each case, to the extent the
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto (other than the Company or
any other Loan Party) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition, (vi) letter of
credit rights, except to the extent a security interest therein can be
accomplished by the filing of a UCC financing statement (it being understood
that no actions shall be required to perfect a security interest in letter of
credit rights, other than the filing of a UCC financing statement), (vii) any
intent-to-use trademark application prior to the filing and acceptance of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law,
(viii) any Excluded Securities, (ix) for the avoidance of doubt, any assets
owned by, or the Equity Interests of, any Unrestricted Subsidiary (which shall
in no event constitute Collateral hereunder, nor shall any Unrestricted
Subsidiary be a Loan Party hereunder), (x) any property subject to an
enforceable contractual obligation binding on the assets that existed at the
time of the acquisition thereof and was not created or made binding on the
assets in contemplation or in connection with the acquisition of such assets, to
the extent the grant of a security interest therein is restricted by or would
violate such contractual obligation or create a right of termination in favor of
any other party thereto (other than the Company or any other Loan Party) after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition and (xi) assets in circumstances where the cost
or other consequences of obtaining or perfecting a security interest in favor of
the Secured Parties under the Collateral Documents in such assets (including any
adverse Tax consequences to any of the Loan Parties) are likely to be excessive
in light of the practical benefit to the Lenders afforded thereby as reasonably
determined by the Company and the Administrative Agent.

 

 -16- 

 

 

“Excluded Securities” means any of the following:

 

(a)       any Equity Interests or Indebtedness with respect to which the
Administrative Agent and the Company reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Collateral Documents (including any adverse Tax
consequences) would be excessive in light of the practical benefit to the
Lenders afforded thereby;

 

(b)       any Equity Interests or Indebtedness to the extent, and for so long
as, the pledge thereof would be prohibited by any applicable Law;

 

(c)       any Equity Interests of any Person that is not a Wholly Owned
Subsidiary to the extent (x) such Subsidiary does not constitute a Material
Subsidiary or (y) (A) that a pledge thereof to secure the Secured Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement, shareholder agreement, or similar agreement governing such Equity
Interests or (ii) any other contractual obligation with an unaffiliated third
party not in violation of this Agreement but, in the case of this subclause (A),
only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
applicable Law, (B) any organizational documents, joint venture agreement,
shareholder agreement, or similar agreement governing such Equity Interests (or
other applicable contractual obligation referred to in subclause (A)(ii) above)
prohibits such a pledge without the consent of any other party but, in the case
of this subclause (B) (other than with respect to joint venture agreements),
only to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
applicable Law; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Company or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement, shareholder agreement or similar agreement (or other contractual
obligation referred to in subclause (A)(ii) above) or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Secured Obligations
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, joint venture agreement,
shareholder agreement or similar agreement governing such Equity Interests the
right to terminate its obligations thereunder, but only to the extent, and for
so long as, such right of termination is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other applicable
Law;

 

 -17- 

 

 

(d)       any Equity Interests of any Unrestricted Subsidiary;

 

(e)       any margin stock (within the meaning of Regulation U issued by the
FRB); and

 

(f)       voting Equity Interests in (i)(A) any Foreign Subsidiary that is a CFC
or (B) any CFC Holdco, in each case, in excess of 65% of all such voting Equity
Interests and (ii) all Equity Interests in any Domestic Subsidiary or Foreign
Subsidiary in each case that is owned by a Foreign Subsidiary that is a CFC.

 

“Excluded Subsidiary” means any of the following:

 

(a)       each Subsidiary that is not a Material Subsidiary,

 

(b)       each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)       each Domestic Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

 

(d)       each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations existing on the Closing Date or existing at the time such Subsidiary
becomes a Subsidiary not in violation of this Agreement (and for so long as such
restriction or any replacement or renewal thereof is in effect),

 

(e)       any Foreign Subsidiary,

 

(f)       any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC,

 

(g)       any other Domestic Subsidiary with respect to which the Administrative
Agent and the Company reasonably agree that the cost or other consequences
(including any Tax consequences) of providing a Guarantee of or granting Liens
to secure the Obligations would be excessive in relation to the practical
benefit to the Lenders afforded thereby, and

 

(h)       each Unrestricted Subsidiary.

 

 -18- 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.19 and any other keepwell, support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Sections 3.06 and 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 12, 2015, among the Company, the borrowing subsidiaries party thereto,
the lenders party thereto, and JPMorgan, as administrative agent and collateral
agent.

 

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).

 

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

 

“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made).

 

 -19- 

 

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Fee Letter” means the letter agreement, dated June 28, 2018, among the Company,
Bank of America, and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Fitch” means Fitch Ratings Inc., and any successor thereto.

 

“Foreign Lender” means, with respect to any Borrower, a Lender that is not a
U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

 -20- 

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of the kind described in the definition thereof or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (b) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Company as are or
may from time to time become parties to the Guaranty pursuant to Section 6.13,
(b) with respect to Additional Secured Obligations owing by any Loan Party or
any of its Restricted Subsidiaries and any Swap Obligation of a Specified Loan
Party under the Guaranty, each Borrower, and (c) with respect to Obligations
owing by any Designated Borrower, the Company.

 

“Guaranty” means, collectively, each Guaranty, dated as of even date herewith,
made by the applicable Guarantors in favor of the Secured Parties, together with
each other guaranty and guaranty supplement delivered pursuant to Sections 6.13
or Section 2.16.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

 -21- 

 

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
a Loan Party or a Restricted Subsidiary that, (a) at the time it enters into a
Swap Contract, is a Lender or an Affiliate of a Lender, or (b) at the time it
(or its Affiliate) becomes a Lender, is a party to a Swap Contract, in each
case, in its capacity as a party to such Swap Contract (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, in the case of a Secured Hedge Agreement with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Hedge Agreement and provided further that for any of
the foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination (it being understood that one Secured Party
Designation Notice with respect to a specified Master Agreement may designate
all transactions thereunder as being collectively a “Secured Hedge Agreement”,
without the need for separate Secured Party Designation Notices for each
individual transactions thereunder).

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Incremental Revolving Facility” has the meaning set forth in Section 2.17(a).

 

“Incremental Term Facility” has the meaning set forth in Section 2.18(a).

 

“Incremental Term Facility Amendment” has the meaning set forth in Section 2.18.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or similar instruments, (c) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (d) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
accounts and trade payables payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations and Sale and
Leaseback Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) the amount of all obligations of such Person with
respect to the mandatory redemption, mandatory repayment or other mandatory
repurchase of any Disqualified Stock of the Company (excluding accrued dividends
that have not increased the liquidation preference of such Disqualified Stock)
and (j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

 -22- 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” means any Indebtedness of the Company or any Subsidiary owed
to and held by the Company or any Wholly Owned Subsidiary; provided  that any
subsequent issuance or transfer of any Equity Interest which results in any such
Wholly Owned Subsidiary ceasing to be a Wholly Owned Subsidiary or any
subsequent transfer of such Indebtedness (other than to the Company or another
Wholly Owned Subsidiary) shall be deemed, in each case, to constitute a new
incurrence of Indebtedness other than Intercompany Debt by the issuer thereof.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the applicable Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the applicable Borrower and consented
to by all of the Appropriate Lenders; provided that:

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 -23- 

 

 

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)       no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Date” means the first date on which (a) two of the Rating
Agencies maintain an Investment Grade Rating, and (b) the Company notifies the
Administrative Agent in writing of such Investment Grade Rating.

 

“Investment Grade Rating” means a Debt Rating of the Company equal to or more
favorable than (i) Baa3 (stable) from Moody’s, (ii) BBB- (stable) from S&P, or
(iii) BBB- (stable) from Fitch.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Restricted Subsidiary)
or in favor of such L/C Issuer and relating to such Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning specified in Section 10.21.

 

 -24- 

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Commitment” means, as to each L/C Issuer (other than JPMorgan), its
obligation to issue Letters of Credit to the Company pursuant to Section 2.03 in
an aggregate principal amount at any one time outstanding not to exceed the
Letter of Credit Sublimit, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America in its capacity as issuer of such Letter of Credit, or any successor
issuer thereof, (b) solely with respect to Existing Letters of Credit (and for
so long as such Existing Letters of Credit are outstanding), JPMorgan in its
capacity as issuer of such Existing Letters of Credit, (c) such other Lender
selected by the Company from time to time to issue such Letter of Credit
(provided that no Lender shall be required to become an L/C Issuer pursuant to
this subclause (c) without such Lender’s consent), or any successor issuer
thereof or (d) any Lender selected by the Company (with the prior consent of the
Administrative Agent) to replace a Lender who is a Defaulting Lender at the time
of such Lender’s appointment as an L/C Issuer (provided that no Lender shall be
required to become an L/C Issuer pursuant to this subclause (d) without such
Lender’s consent), or any successor issuer thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

 -25- 

 

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

 

“Lending Office” means, as to the Administrative Agent, each L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Report” means a certificate substantially the form of Exhibit
K or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, and Yen, in each case as
long as there is a published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning set forth in Section 3.07(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

 

 -26- 

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, (h) each Designated Borrower Request
and Assumption Agreement and (i) all other certificates, agreements, documents
and instruments executed and delivered, in each case, by or on behalf of any
Loan Party pursuant to the foregoing (but specifically excluding any Secured
Hedge Agreement or any Secured Cash Management Agreement); provided, however,
that for purposes of Section 10.01, “Loan Documents” shall mean this Agreement,
the Guaranty and the Collateral Documents.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
D or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

 -27- 

 

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Loan
Parties and their respective Subsidiaries, taken as a whole; or (b) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or the rights
or remedies of the Administrative Agent or the Lenders.

 

“Material Contract” means, with respect to any Person, each contract, agreement,
permit or license material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Company and its Restricted Subsidiaries in an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit agreement)
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Restricted Subsidiary in respect of any Swap Contract at any time shall be the
Swap Termination Value.

 

“Material Subsidiary” means any Restricted Domestic Subsidiary that, together
with its Restricted Subsidiaries, (a) generates more than 5% of Consolidated
EBITDA for the four (4) fiscal quarter period most recently ended or (b) has
total assets (including equity interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the Consolidated total assets of the Company and its Restricted Subsidiaries
as of the end of the most recent four (4) fiscal quarters; provided, however,
that if at any time there are Restricted Domestic Subsidiaries which are not
classified as “Material Subsidiaries” but which collectively (i) generate more
than 10% of Consolidated EBITDA or (ii) have total assets (including equity
interests in other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 10% of the Consolidated total assets
of the Company and its Restricted Subsidiaries, then the Company shall promptly
designate one or more of such Restricted Domestic Subsidiaries as Material
Subsidiaries and cause any such Restricted Domestic Subsidiaries to comply with
the provisions of Section 6.13 such that, after such Restricted Domestic
Subsidiaries become Guarantors hereunder, the Restricted Domestic Subsidiaries
that are not Guarantors shall (A) generate less than 10% of Consolidated EBITDA
and (B) have total assets of less than 10% of the Consolidated total assets of
the Company and its Restricted Subsidiaries.

 

“Maturity Date” means with respect to the each of the Revolving Facility and
Term Facility, July 20, 2023; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Company for which financial statements have been delivered).

 

 -28- 

 

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the
applicable L/C Issuer with respect to Letters of Credit issued and outstanding
at such time, (b) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Section
2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the applicable L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Revolving Lender” has the meaning set forth in Section 2.17(c).

 

“New Term Lender” has the meaning set forth in Section 2.18(c).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 10.01 and (b) has been approved by the
Required Lenders, Required Revolving Lenders or Required Term Lenders, as
applicable.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a Term Note or a Revolving Note, as the context may require.

 

“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit N or any other form approved by the Administrative Agent.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

 -29- 

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
or designation made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Loans and Swingline Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

 -30- 

 

 

“Outstanding Receivables Transaction Amount” means, at any time of
determination, the excess of (i) the face amount of all Receivables disposed of
pursuant to Section 7.05(f) prior to such time of determination minus (ii) any
amount included in clause (i) above that is attributable to Receivables with a
stated due date prior to such time of determination.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Acquisition” means an Acquisition that is permitted pursuant to
Section 7.03(f).

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.11;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.11;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(h);

 

(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

 -31- 

 

 

(g)       any obligations or duties affecting any of the property of the Company
or the Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such property for the purposes for which it is held;

 

(h)       Liens arising from precautionary UCC financing statements regarding
operating leases; and

 

(i)       Liens arising out of consignment or similar arrangements for the sale
of goods entered into by the Company or any of its Subsidiaries in the ordinary
course of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Foreign Investments” means investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 364 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by any office of any commercial bank
organized under the laws of any jurisdiction outside of the United States of
America.

 

“Permitted Investments” means:

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within two years
from the date of acquisition thereof;

 

(b)       investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from at least one of either S&P or Moody’s;

 

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which (i) is a Lender or
has a combined capital and surplus and undivided profits of not less than
$500,000,000 and (ii) in the case of any money market accounts, is a Lender or
has short-term credit ratings of at least A1 or P1 by either S&P or Moody’s,
respectively;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
provided that the Company shall take possession of all securities purchased by
the Company or any Subsidiary under repurchase agreements and shall adhere to
customary margin and mark-to-market procedures with respect to fluctuations in
value;

 

 -32- 

 

 

(e)       money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s or invest solely in the assets described in clauses (a)
through (d) above, and (iii) have portfolio assets of at least $3,000,000,000;

 

(f)       municipal (tax-exempt) investments with a rating of AAA or equivalent
rating from at least two of Moody’s, S&P and Fitch, and a maximum maturity of
one year (for securities where the interest rate is adjusted periodically (e.g. 
floating rate securities), the interest rate reset date will be used to
determine the maturity date); and

 

(g)       variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 364 days from the date of acquisition (the interest rate reset
date will be used to determine the maturity date).

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Receivables Transaction” means (a) a Receivables Transaction pursuant
to the Receivables Purchase Facility Agreement dated as of March 29, 2017,
between Branch Banking and Trust Company and the Company, as amended by the
First Amendment to the Receivables Purchase Facility Agreement dated as of June
20, 2018, and (b) any other Receivables Transaction, provided that, in each case
(x) the financing terms, covenants, termination events and other provisions
thereof, including any Standard Receivables Undertakings, shall be market terms
(as determined in good faith by the Company) and (y) the aggregate Outstanding
Receivables Transaction Amount at any time in respect of all Receivables
Transactions does not exceed $80,000,000.

 

“Permitted Sale and Leaseback Transaction” means a Sale and Leaseback
Transaction, provided that (x) the property subject thereto consists only of
real estate and related improvements and (y) such transaction, together with all
other Permitted Sale and Leaseback Transactions, is otherwise permitted
hereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” or “Pro Forma Effect”  means, as to any Person, for any events
as described below that occur subsequent to the commencement of a period for
which the financial effect of such events is being calculated, and giving effect
to the events for which such calculation is being made, such calculation as will
give pro forma effect to such events as if such events occurred on the first day
of the most recent Measurement Period ended on or before the occurrence of such
event:

 

 -33- 

 

 

(a)       any asset sale and any asset acquisition, Investment (or series of
related Investments) (including any Acquisition) in excess of $50,000,000,
capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation, any dividend,
distribution or other similar payment;

 

(b)       the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary or of any Unrestricted Subsidiary as a Restricted Subsidiary;

 

(c)       any incurrence, repayment, repurchase or redemption of Indebtedness,
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause (a)
above);

 

(d)       the above pro forma calculations shall be made in good faith by the
chief financial officer, principal accounting officer, treasurer or controller
of the Company who is a Responsible Officer. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (a) above which occurred during
the respective period or thereafter and on or prior to the date of
determination. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Company may designate. Interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the chief
financial officer, principal accounting officer, treasurer or controller of the
Company to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.  For the avoidance of doubt, the above pro forma
calculations may include the amount of synergies and cost savings projected by
the Company from actions taken or expected to be taken during the 12-month
period following the date of such transaction, net of the amount of actual
benefits theretofore realized during such period from such actions; provided
that (x) such amounts are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Company and the Administrative
Agent, (y) such synergies and cost savings are directly attributable to such
transaction, and (z)  no amounts shall be added pursuant to this clause (d) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period, and the aggregate amount of cost savings and synergies
added pursuant to this clause (d) for any such period during any such period,
shall not exceed 10% of Consolidated EBITDA for such period, calculated without
giving effect to any adjustment pursuant to this clause (d).

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

 -34- 

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Rating Agency” means each of Moody’s, S&P, and Fitch.

 

“Receivables” means any "account" as defined under the UCC including without
limitation, any receivable, account receivable, right to payment of a monetary
obligation, indebtedness, contract right, chose in action, and proceeds thereof,
wherever located, arising out of the sale, lease, license or assignment of any
products or any other goods or services that are the subject of any contracts
pursuant to which goods are sold or services are rendered by the Company and
that give rise to any Receivables by the Company or any Restricted Subsidiary
(“Goods” or “Services”, respectively); all related invoices, sales orders, bills
of lading, and other contractual rights and supporting obligations relating
thereto (“Invoices”); all rights to payment of any interest, finance, returned
check or late charges, if any; all indebtedness and other obligations owed to
the Company or any Restricted Subsidiary as a result of the sale of such Goods
or Services pursuant to the Invoices; any and all returned, reclaimed, and
repossessed Goods sold or financed pursuant thereto; all rights as to any Goods
or other property, contracts of indemnity, letters of credit, guaranties or
sureties, pledges, hypothecations, mortgages, chattel mortgages, security
agreements, deeds of trust, proceeds of insurance (including credit insurance on
such Receivables), and other collateral, liens or proceeds thereof at any time
constituting supporting obligations for such Receivables; any proceeds of the
foregoing; and any and all other rights, remedies, benefits and interests, both
legal and equitable, to which the Company or any Restricted Subsidiary may be
entitled in respect of any of the foregoing, including, but not limited to, any
rights, remedies, benefits, and interests set forth in the UCC with respect to
"accounts", "payment intangibles" or "supporting obligations".

 

 -35- 

 

 

“Receivables Related Rights” means, in relation to any Receivable that is the
subject of a Receivables Transaction, (i) any rights under or relating to the
contract governing such Receivable to the extent necessary to enforce collection
of such Receivable, (ii) all security interests or Liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the contract governing such Receivable or otherwise, (iii)
all guarantees, insurance (but only to the extent such insurance relates solely
to Receivables that are of the same type as the Receivables subject of the
Receivables Transaction) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the contract governing such Receivable or otherwise and (iv)
other assets relating to such Receivable which are customarily transferred in
connection with sales or factoring of Receivables.

 

“Receivables Transaction” means, with respect to Company and/or any of the
Restricted Subsidiaries, any transaction or series of transactions of sales or
factoring involving Receivables and Receivables Related Rights pursuant to which
Company or any Restricted Subsidiary may sell, convey or otherwise transfer to
any other Person any Receivables (whether now existing or arising in the future)
and Receivables Related Rights of Company or any Restricted Subsidiary.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.

 

 -36- 

 

 

“Required Term Lenders” means, at any time, Term Lenders having Total Term
Credit Exposures representing more than 50% of the Total Term Credit Exposures
of all Term Lenders. The Total Term Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Term Lenders at any time.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“Restricted Domestic Subsidiary” means any Domestic Subsidiary of the Company
that is a Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the applicable L/C Issuer under any Letter of Credit denominated in
an Alternative Currency, (iii) in the case of any Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.

 

 -37- 

 

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $500,000,000.

 

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

 

“Revolving Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit E-1.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Obligations” of a Person means the present value (discounted
in accounting with GAAP at the debt rate implied in the applicable lease) of the
obligations of such Person as lessee for rental payments during the term of such
lease.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Loan Party or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

 -38- 

 

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Restricted Subsidiaries and any Cash Management
Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party and any of its Restricted
Subsidiaries and any Hedge Bank.

 

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit F.

 

“Security Agreement” means the security and pledge agreement executed in favor
of the Administrative Agent by each of the Loan Parties.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital, and (d) such Person is able to
pay its debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

 -39- 

 

 

“Specified Acquisition” means an Acquisition made by the Company or any of its
Restricted Subsidiaries in which the aggregate cash consideration exceeds
$50,000,000.

 

“Specified Acquisition Period” means a period elected by the Company that
commences on the date elected by the Company, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
last day of the second full fiscal quarter occurring after the consummation of
such Specified Acquisition. Only one Specified Acquisition Period may be elected
with respect to any particular Specified Acquisition, and only one Specified
Acquisition Period may be in effect at any one time.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Company or any Subsidiary of the Company
that the Company has determined in good faith to be customary in a Permitted
Receivables Transaction.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means subordinated debt securities issued by the Company
that (a) are subordinated to the Obligations pursuant to subordination
provisions approved by Administrative Agent, (b) contain covenants, events of
default and mandatory redemption, repayment, prepayment or repurchase
requirements approved by Administrative Agent, and (c) do not mature, and are
not subject to any scheduled amortization, redemption, repayment, prepayment or
repurchase requirement, prior to the date one year after the Maturity Date.

 

“Subordinated Debt Documents” means all agreements (including without limitation
intercreditor agreements, instruments and other documents) pursuant to which
Subordinated Debt has been or will be issued or otherwise setting forth the
terms of any Subordinated Debt.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

 -40- 

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit G or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

 

 -41- 

 

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $150,000,000.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

“Term Increase Effective Date” has the meaning set forth in Section 2.18(d).

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit E-2.

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

 

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

 

 -42- 

 

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

 

“Transactions” has the meaning set forth in the second recital above.

 

“Transaction Costs” has the meaning set forth in the second recital above.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of a receiver, custodian, conservator,
trustee, administrator or similar Person by a regulatory authority under or
based on the law in the country where such Lender or such direct or indirect
parent company is subject to home jurisdiction, if applicable law requires that
such appointment not be disclosed; provided that such appointment does not
result in or provide such Lender or its direct or indirect parent company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its direct or indirect parent company (or appointed Person) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or its direct or indirect parent company.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

 -43- 

 

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Company, whether now
owned or acquired or created after the Closing Date, that is designated after
the Closing Date by the Company as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided  that the Company shall
only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom, (b) all Investments in such Unrestricted
Subsidiary at the time of designation are permitted in accordance with the
relevant requirements of Section 7.03, (c) such Subsidiary being designated as
an “Unrestricted Subsidiary” shall also, concurrently with such designation and
thereafter, constitute an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under any Material Indebtedness issued or incurred on or after
the Closing Date and (d) such Subsidiary was not previously designated as an
Unrestricted Subsidiary and thereafter re-designated as a Restricted Subsidiary;
and (2) any subsidiary of an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Company (or its Restricted Subsidiaries) therein at the date of designation in
an amount equal to the fair market value of the Company’s (or its Restricted
Subsidiaries’) Investments therein, which shall be required to be permitted on
such date in accordance with Section 7.03 (and not as an Investment permitted
thereby in a Restricted Subsidiary). The Company may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement;
provided  that no Default or Event of Default has occurred and is continuing or
would result therefrom.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary on or after the Closing Date shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the applicable Loan Party (or its relevant Subsidiaries) in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Loan Party’s (or its
relevant Subsidiaries’) Investment in such Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Wholly Owned Subsidiary” means any Subsidiary of the Company all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by
applicable Law to be held by a Person other than the Company or one of its
Subsidiaries) is owned by the Company or one or more Wholly Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

 -44- 

 

 

1.02Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Any and all references to “Borrower” regardless of whether preceded by the term
a, any, each of, all, and/or, or any other similar term shall be deemed to
refer, as the context requires, to each and every (and/or any one or all)
parties constituting a Borrower, individually and/or in the aggregate.

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

 -45- 

 

 

1.03Accounting Terms.

 

(a)       Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

(b)       Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

1.04Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

 -46- 

 

 

1.07UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08Exchange Rates; Currency Equivalents.

 

(a)       The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.

 

(b)       Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

 

(c)       The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

1.09Additional Alternative Currencies.

 

(a)       The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the applicable L/C Issuer.

 

 -47- 

 

 

(b)       Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable L/C Issuer, in its or their sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Appropriate Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof.
Each Appropriate Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(c)       Any failure by a Lender or the applicable L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Appropriate Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans.
If the Administrative Agent and the applicable L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and (A) the Administrative Agent and such L/C
Issuer may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted
Currency to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (B) to the extent the definition of Eurocurrency Rate reflects
the appropriate interest rate for such currency or has been amended to reflect
the appropriate rate for such currency, such currency shall thereupon be deemed
for all purposes to be an Alternative Currency, for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Company.

 

1.10Change of Currency.

 

(a)       Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

 -48- 

 

 

(b)       Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)       Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Loans.

 

(a)       Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Company, in
Dollars, on the Closing Date in an amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Term Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein; provided, however, any Term Borrowing
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Company delivers a
funding indemnity letter acceptable to the Administrative Agent not less than
three (3) Business Days prior to the date of such Term Borrowing.

 

(b)       Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to any Borrower, in Dollars or in one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Facility, (ii) the Revolving Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment, and (iii) the
aggregate Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, any Borrower may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided, however, any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless such Borrower delivers a funding indemnity letter
not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

 -49- 

 

 

2.02Borrowings, Conversions and Continuations of Loans.

 

(a)       Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon any Borrower’s irrevocable notice to the Administrative Agent, which
may be given by: (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
any Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five (5) Business Days
(or six (6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrower, conversion or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies, whereupon the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three (3) Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four (4) Business Days (or five (5) Business
Days in the case of a Special Notice Currency) prior to the requested date of
any such Borrower, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify
such Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar
Equivalent of $1,000,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
the Dollar Equivalent of $500,000 or a whole multiple of the Dollar Equivalent
of $100,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice and each telephonic notice shall specify (A) the
applicable Facility and whether such Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (E) if applicable, the duration of the Interest Period with respect
thereto, and (F) the currency of the Loans to be borrowed. If the applicable
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the applicable Borrower
fails to specify a Type of Loan in a Loan Notice or if such Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If any such Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month. Notwithstanding anything to
the contrary herein, a Swingline Loan may not be converted to a Eurocurrency
Rate Loan. Except as provided pursuant to Section 2.02(c), no Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be repaid in the original currency of such Loan and reborrowed in
the other currency.

 

 -50- 

 

 

(b)       Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by such Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in a currency other than Dollars, in each
case as described in Section 2.02(a). In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided, however, that if, on the date a
Loan Notice with respect to a Revolving Borrowing denominated in Dollars is
given by such Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to such Borrower as
provided above.

 

(c)       Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

 -51- 

 

 

(d)       Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.

 

(e)       Interest Periods. After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve (12) Interest Periods in
effect in respect of the Facilities.

 

(f)       Cashless Settlement Mechanism. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrowers, the
Administrative Agent and such Lender.

 

2.03Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Company or any of its Restricted
Domestic Subsidiaries or in such L/C Issuer’s sole and absolute discretion, any
of its Foreign Subsidiaries that are Restricted Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Company or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (x) the Revolving Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit,
and (z) the aggregate Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit; provided, further, that after giving effect to all L/C Credit
Extensions, the aggregate Outstanding Amount of all L/C Obligations of any L/C
Issuer shall not exceed such L/C Issuer’s L/C Commitment. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

 -52- 

 

 

(ii)         No L/C Issuer shall issue any Letter of Credit if:

 

(A)       the expiry date of the requested Letter of Credit would occur more
than twelve (12) months after the date of issuance, unless the Required
Revolving Lenders have approved such expiry date; or

 

(B)       the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.

 

(iii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)       the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

 

(D)       except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)       any Revolving Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Company or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

 

 -53- 

 

 

(F)       the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; and

 

(G)       such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency.

 

(iv)       No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)        No L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)       No L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit.

 

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company
and/or such Restricted Subsidiary, as required by such L/C Issuer. Such Letter
of Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than (x) in the case of a Letter of
Credit denominated in Dollars, 11:00 a.m. at least two (2) Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be and (y) in the case of a
Letter of Credit denominated in an Alternative Currency, 11:00 a.m. at least
five (5) Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof and in the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
such L/C Issuer may require. Additionally, the Company shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

 

 -54- 

 

 

(ii)       Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

 

(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, such L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)       If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve (12) month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by such L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Company that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing such L/C Issuer not to permit such extension.

 

 -55- 

 

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Company and the Administrative Agent thereof. In the case of a Letter
of Credit denominated in an Alternative Currency, the Company shall reimburse
the applicable L/C Issuer in such Alternative Currency, unless (A) such L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by such L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse such L/C Issuer in an amount equal to the amount of such drawing and
in the applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Company fails
to so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Company shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

 -56- 

 

 

(ii)       Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to such L/C Issuer in
Dollars.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section.

 

(iv)       Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

 

(v)       Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

 -57- 

 

 

(vi)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of such L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)       At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Company or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.

 

(ii)       If any payment received by the Administrative Agent for the account
of such L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

 -58- 

 

 

(e)          Obligations Absolute. The obligation of the Company to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)       any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)       waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)       any payment made by such L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)       any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries; or

 

 -59- 

 

 

(ix)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify such L/C Issuer. The Company shall be conclusively
deemed to have waived any such claim against such L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)       Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Company may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves, as
determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, any L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason. Any L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

 -60- 

 

 

(g)       Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Company for, and each L/C Issuer’s rights and remedies
against the Company shall not be impaired by, any action or inaction of any L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where an L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)       Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance, subject to Section
2.15, with its Applicable Revolving Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Revolving Loans that are Eurocurrency Rate Loans times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. Letter of
Credit Fees shall be (1) due and payable on the first Business Day following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (2) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(i)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to (a) with respect to Bank of America in
its capacity as an L/C Issuer, for its own account a fronting fee with respect
to each Letter of Credit, at the rate per annum specified in the Fee Letter, and
(b) with respect to JPMorgan in its capacity as an L/C Issuer, for its own
account a fronting fee with respect to each Existing Letter of Credit, at the
rate per annum agreed by JPMorgan and the Company, in each case computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on or prior to the date that is ten (10) Business Days following each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to each L/C Issuer for its own account, in Dollars the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

 -61- 

 

 

(k)       L/C Issuer Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

 

(i)       reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

(ii)       on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

 

(iii)       on any Business Day on which the Company fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;

 

(iv)       on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

 

(v)       for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer (other than Bank of America) shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) an L/C Credit Extension occurs
or (2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.

 

(l)       Additional L/C Issuers.  Any Lender hereunder may become an L/C Issuer
upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Company, the Administrative
Agent and each L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment
in such Notice of Additional L/C Issuer and upon the receipt by the
Administrative Agent of the fully executed Notice of Additional L/C Issuer, the
defined term L/C Commitment shall be deemed amended to incorporate the L/C
Commitment of such new L/C Issuer.

 

(m)      Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Company hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

 

 -62- 

 

 

2.04Swingline Loans.

 

(a)       The Swingline. Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this Section, may in its sole discretion make loans to the Company
(each such loan, a “Swingline Loan”). Each such Swingline Loan may be made,
subject to the terms and conditions set forth herein, to the Company, in
Dollars, from time to time on any Business Day. During the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that (i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Company shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

 

(b)          Borrowing Procedures.

 

(i)       Each Swingline Borrowing shall be made upon the Company’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by: (A) telephone or (B) a Swingline Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice. Each such Swingline Loan Notice
must be received by the Swingline Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
date of the Borrowing (which shall be a Business Day). Promptly after receipt by
the Swingline Lender of any Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Company at its office by crediting the
account of the Company on the books of the Swingline Lender in Same Day Funds.

 

 -63- 

 

 

(c)          Refinancing of Swingline Loans.

 

(i)       The Swingline Lender at any time in its sole discretion may request,
on behalf of the Company (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(ii)       If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swingline Lender shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

 -64- 

 

 

(iv)       Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the
Borrowers of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Company to repay Swingline
Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)       At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

 

(ii)       If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)       Interest for Account of Swingline Lender. The Swingline Lender shall
be responsible for invoicing the Company for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

 

(f)       Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

 

 -65- 

 

 

2.05Prepayments.

 

(a)          Optional.

 

(i)       The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty subject to Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four (4) Business Days (or five (5), in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (C) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (D) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date, the currency and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
to the principal repayment installments thereof on a pro-rata basis. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

(ii)       The Company may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

 

 -66- 

 

 

(b)          Mandatory.

 

(i)       Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrowers shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of the Revolving Loans and Swingline Loans, the Total
Revolving Outstandings exceed the Revolving Facility at such time.

 

(ii)       Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Company or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the applicable L/C Issuer or the
Revolving Lenders, as applicable.

 

(iii)       Alternative Currencies. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two (2)
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize Letters of Credit in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06Termination or Reduction of Commitments.

 

(a)       Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Company shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

 

 -67- 

 

 

(b)          Mandatory.

 

(i)       The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

 

(ii)       If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Alternative Currency Sublimit, or the Swingline Sublimit exceeds the Revolving
Facility at such time, the Letter of Credit Sublimit, the Alternative Currency
Sublimit, or the Swingline Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

 

(c)          Application of Commitment Reductions; Payment of Fees.

 

(i)       The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swingline Sublimit,
the Alternative Currency Sublimit, or the Revolving Commitment under this
Section 2.06. The amount of any such reduction of the Revolving Commitments
shall not be applied to the Alternative Currency Sublimit unless otherwise
specified by the Company. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

 

2.07Repayment of Loans.

 

(a)       Term Loans. The Borrowers shall repay to the Term Lenders the
aggregate principal amount of all Closing Date Term Loans (such aggregate
amount, for purposes of this section 2.07(a) the “original term amount”)
outstanding on the following dates in the respective amounts equal to the
original term amount times the respective percentages set forth opposite such
dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
unless accelerated sooner pursuant to Section 8.02;

 

 -68- 

 

 

Payment Dates  Principal Repayment
Installments  Beginning on June 30, 2019, and on each September 30, December 31,
March 31, and June 30 thereafter until the Maturity Date   1.25%

 

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrowers (other than principal repayment
installments on Eurocurrency Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrowers on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

 

(b)       Revolving Loans. The Borrowers shall repay to the Revolving Lenders on
the Maturity Date for the Revolving Facility the aggregate principal amount of
all Revolving Loans outstanding on such date.

 

(c)       Swingline Loans. The Borrowers shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Facility.

 

2.08Interest and Default Rate.

 

(a)       Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Facility. To the extent that any calculation of interest
or any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.

 

 -69- 

 

 

(b)          Default Rate.

 

(i)       If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)       If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)       Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations (including
Letter of Credit Fees) may accrue at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)       Commitment Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

 -70- 

 

 

(b)          Other Fees.

 

(i)       The Borrowers shall pay to each of the Administrative Agent and the
Arrangers for its own account, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(ii)       The Borrowers shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)       Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)       Financial Statement Adjustments or Restatements. If, as a result of
any restatement of or other adjustment to the financial statements of the
Company and its Subsidiaries or for any other reason, the Borrowers, or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

 

 -71- 

 

 

2.11Evidence of Debt.

 

(a)       Maintenance of Accounts. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)       Maintenance of Records. In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12Payments Generally; Administrative Agent’s Clawback.

 

(a)       General. All payments to be made by the Borrowers shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent, in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

 -72- 

 

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)       Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the applicable L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or such L/C Issuer,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

 

 -73- 

 

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)       Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)       Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

 

(e)       Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)       Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.09 and 2.03(h) and (i)
shall be made for account of the Appropriate Lenders, and each termination or
reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

 

 -74- 

 

 

2.13Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(1)       if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(2)       the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

 -75- 

 

 

2.14Cash Collateral.

 

(a)       Certain Credit Support Events. If (i) the applicable L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Borrowers shall be required to provide Cash Collateral pursuant to
Section 2.05 or 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrowers shall immediately (in the case of clause (iii) above) or within
one (1) Business Day (in all other cases) following any request by the
Administrative Agent or such L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrowers at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two (2)
Business Days after receipt of such notice, the Borrowers shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

(b)       Grant of Security Interest. The Borrowers, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuers as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)       Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

 -76- 

 

 

(d)       Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and such L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.15Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 10.01.

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize any L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize any L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 -77- 

 

 

(iii)        Certain Fees.

 

(A)       Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)       Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.

 

(C)       Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the applicable L/C Issuer and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)       Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 10.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

 -78- 

 

 

(v)       Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)       Defaulting Lender Cure. If the Company, the Administrative Agent,
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16Designated Borrowers.

 

(a)       Designated Borrowers. The Company may at any time, upon not less than
15 Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any Restricted Domestic Subsidiary of the
Company that is a Material Subsidiary (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit L (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein (i) the Administrative Agent
and the Lenders that are to provide Commitments and/or Loans in favor of an
Applicant Borrower must each agree to such Applicant Borrower becoming a
Designated Borrower and (ii) the Administrative Agent and such Lenders shall
have received (A) such supporting resolutions, incumbency certificates, opinions
of counsel and other documents or information (including without limitation
documentation and other information requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act), in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent, (B) Notes signed by such new Borrowers to the extent any
Lender so requires, and (C) a guaranty or guaranty supplement duly executed by
the Company, in form and substance reasonably satisfactory to the Administrative
Agent, in its capacity as a Guarantor of the Obligations of such Designated
Borrower (the requirements in clauses (i) and (ii) hereof, the “Designated
Borrower Requirements”). If the Designated Borrower Requirements are met, the
Administrative Agent shall send a notice in substantially the form of Exhibit M
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five (5) Business Days after such
effective date.

 

 -79- 

 

 

(b)       Obligations. Except as specifically provided herein, the Secured
Obligations of the Company and each of the Borrowers shall be joint and several
in nature regardless of which such Person actually receives Credit Extensions
hereunder or the amount of such Credit Extensions received or the manner in
which the Administrative Agent, any L/C Issuer or any Lender accounts for such
Credit Extensions on its books and records.

 

(c)       Appointment. Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Designated Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.

 

2.17Increase in Revolving Facility.

 

(a)       Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Revolving Lenders),
the Company may from time to time, request an increase in the Revolving Facility
by an amount (for all such requests, and together with any requests made
pursuant to Section 2.18 below) not exceeding $275,000,000 (an “Incremental
Revolving Facility”); provided that (i) any such request for an Incremental
Revolving Facility shall be in a minimum amount of $50,000,000, and (ii) the
Company may make a maximum of three (3) such requests. At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Revolving Lenders).

 

 -80- 

 

 

(b)       Lender Elections to Increase. Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

 

(c)       Notification by Administrative Agent; Additional Revolving Lenders.
The Administrative Agent shall notify the Company and each Revolving Lender of
the Revolving Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuers and the Swingline Lender, the Company may
also invite additional Eligible Assignees to become Revolving Lenders pursuant
to a joinder agreement (“New Revolving Lenders”) in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)       Effective Date and Allocations. If the Revolving Facility is increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Revolving Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Revolving Lenders and the New Revolving Lenders of
the final allocation of such increase and the Revolving Increase Effective Date.

 

(e)       Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Increase Effective Date
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the Company, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct, on and as of the
Revolving Increase Effective Date, and except that for purposes of this Section,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) both
before and after giving effect to the Incremental Revolving Facility, no Default
exists. The Company shall deliver or cause to be delivered any other customary
documents (including, without limitation, legal opinions) as reasonably
requested by the Administrative Agent in connection with any Incremental
Revolving Facility. The Company shall prepay any Revolving Loans outstanding on
the Revolving Increase Effective Date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Applicable Revolving Percentages
arising from any nonratable increase in the Revolving Commitments under this
Section.

 

(f)       Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

(g)       Incremental Revolving Facility. Except as otherwise specifically set
forth herein, all of the other terms and conditions applicable to such
Incremental Revolving Facility shall be identical to the terms and conditions
applicable to the Revolving Facility.

 

 -81- 

 

 

2.18Incremental Term Facility.

 

(a)       Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Term Lenders), the
Company may from time to time, request one or more new term facilities by an
amount (for all such requests, and together with any requests made pursuant to
Section 2.17 above) not exceeding $275,000,000 (an “Incremental Term Facility”);
provided that (i) any such request for an Incremental Term Facility shall be in
a minimum amount of $50,000,000 and (ii) the Company may make a maximum of three
(3) such requests. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Term Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Term
Lenders).

 

(b)       Lender Elections to Fund. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to commit
to provide term loans pursuant to the Incremental Term Facility and, if so, in
the amount set forth by such Term Lender. Any Term Lender not responding within
such time period shall be deemed to have declined to commit to provide term
loans pursuant to the Incremental Term Facility.

 

(c)       Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Company and each Term Lender of the Term
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested Incremental Term Facility, and subject to the approval of the
Administrative Agent, the Company may also invite additional Eligible Assignees
to become Term Lenders pursuant to a joinder agreement (“New Term Lenders”) in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)       Effective Date and Allocations. If the Incremental Term Facility is
provided in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Term Increase Effective Date”)
and the final allocation of such Incremental Term Facility. The Administrative
Agent shall promptly notify the Company, the Term Lenders and the New Term
Lenders of the final allocation of such Incremental Term Facility and the Term
Increase Effective Date.

 

(e)       Conditions to Effectiveness of Incremental Term Facility. As a
condition precedent to such Incremental Term Facility, the Company shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Term Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Term Facility, and (ii) in the case
of the Company, certifying that, before and after giving effect to any Borrowing
under such Incremental Term Facility on the Term Increase Effective Date,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects, except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects, on and as
of the Term Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.18, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) after giving effect to the
Incremental Term Facility, the Company and its Restricted Subsidiaries are in
Pro Forma Compliance with the applicable financial covenants contained in
Section 7.11 (giving effect to, among other things, the application of proceeds
thereof) as at the last day of the most recently ended Measurement Period. The
Borrowers shall deliver or cause to be delivered any other customary documents
(including, without limitation, legal opinions) as reasonably requested by the
Administrative Agent in connection with any Incremental Term Facility.

 

 -82- 

 

 

(f)       Terms of Incremental Term Facility. Except for the maturity date,
Applicable Rate, upfront fees and amortization applicable to an Incremental Term
Facility and except as otherwise specifically set forth herein, all of the other
terms and conditions applicable to such Incremental Term Facility shall be on
the same terms and conditions applicable to the Term Facility; provided,
however, that (i) the final maturity date of the Incremental Term Facility shall
be no earlier than the Maturity Date of the Term Loans; and (ii) the average
weighted life to maturity of any Incremental Term Facility shall be no shorter
than the weighted average life to maturity of the Term Loans. For the avoidance
of doubt, the Incremental Term Facility shall rank pari passu in right of
payment and security with the existing Loans and shall not be secured by any
collateral or supported by any Guarantee other than those provided pursuant to
the Collateral Documents and the Guaranty.

 

An Incremental Term Facility shall be provided hereunder pursuant to an
amendment or restatement (an “Incremental Term Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender participating in such Incremental Term Facility, if any,
and the Administrative Agent. The Incremental Term Facility Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.18.

 

(g)       Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01Taxes.

 

(a)       Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)       Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 -83- 

 

 

(ii)       If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)       If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Tax Indemnifications.

 

(i)       Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or an L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

 -84- 

 

 

(ii)       Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify the Administrative Agent and shall make payment in respect thereof
within ten (10) days after demand therefor, for (A) any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

 

(d)         Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

 -85- 

 

 

(ii)       Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

 -86- 

 

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

 -87- 

 

 

(f)       Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)       Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02       Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

 -88- 

 

 

3.03Inability to Determine Rates.

 

(a)       If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A)  Dollar deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in Dollars in the amount specified therein.

 

(b)       Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.

 

 -89- 

 

 

3.04Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any L/C Issuer;

 

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy
or liquidity), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

 -90- 

 

 

(c)          Mandatory Costs.  If any Lender or L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such Mandatory Costs.  Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations.

 

(d)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Borrowers shall
be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(e)          Reserves on Eurocurrency Rate Loans. The Company shall pay (or
cause the applicable Designated Borrower to pay) to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(f)          Delay in Requests. Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

 -91- 

 

 

3.05Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)       any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)       any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13; or

 

(d)       any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06Mitigation Obligations; Replacement of Lenders.

 

(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company, such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or L/C Issuer in
connection with any such designation or assignment.

 

 -92- 

 

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
10.13.

 

3.07       LIBOR Successor Rate. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that:

 

(a)       adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(b)       the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(c)       syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

 -93- 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.08Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)          Execution of Credit Agreement; Loan Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of the Company and a duly authorized officer of each Lender,
(ii) for the account of each Lender requesting a Note, a Note executed by a
Responsible Officer of the Company, (iii) counterparts of the Security
Agreement, and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.

 

(b)          Officer’s Certificate. The Administrative Agent shall have received
an officer’s certificate, in form and substance acceptable to the Administrative
Agent, dated the Closing Date, certifying as to the Organization Documents of
each Loan Party (which, to the extent filed with a Governmental Authority, shall
be certified as of a recent date by such Governmental Authority), the
resolutions of the governing body of each Loan Party, the good standing,
existence or its equivalent of each Loan Party and of the incumbency (including
specimen signatures) of the Responsible Officers of each Loan Party.

 

 -94- 

 

 

(c)          Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions (including local counsel opinions) of counsel
for the Loan Parties, dated the Closing Date and addressed to the Administrative
Agent and the Lenders, in form and substance acceptable to the Administrative
Agent.

 

(d)          Financial Statements and Forecasts. The Administrative Agent and
the Lenders shall have received copies of (i) (x) the financial statements
referred to in Section 5.05 and (y) the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal years ended December 31, 2015
and December 31, 2016 (and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto), each in form and
substance satisfactory to each of them and (ii) forecasts prepared by management
of the Company, including forecasted balance sheets and statements of income or
operations and cash flows of the Company and its Restricted Subsidiaries, on a
quarterly basis through and including the fiscal quarter ending December 31,
2018 and on an annual basis for each of the succeeding five years thereafter.

 

(e)          Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

 

(i)       (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and (B) tax lien, judgment and bankruptcy searches;

 

(ii)       searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iii)       completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iv)       stock or membership certificates, if any, evidencing the Pledged
Equity and undated stock or transfer powers duly executed in blank; in each case
to the extent such Pledged Equity is certificated; and

 

(v)       to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral.

 

 -95- 

 

 

(f)           Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent. The Loan
Parties shall have delivered to the Administrative Agent an Authorization to
Share Insurance Information.

 

(g)          Solvency Certificate. The Administrative Agent shall have received
a solvency certificate, in form and substance satisfactory to the Administrative
Agent, signed by a Responsible Officer of the Company as to the financial
condition, solvency and related matters of the Loan Parties and their respective
Restricted Subsidiaries, after giving effect to the initial borrowings under the
Loan Documents and the other transactions contemplated hereby.

 

(h)          Perfection Certificate. The Administrative Agent shall have
received a perfection certificate with respect to the Company and the other Loan
Parties signed by a Responsible Officer of the Company and in form and substance
satisfactory to the Administrative Agent.

 

(i)           Loan Notice. The Administrative Agent shall have received a Loan
Notice with respect to the Loans to be made on the Closing Date.

 

(j)           Existing Indebtedness. The Administrative Agent shall have
received satisfactory evidence that all indebtedness outstanding under the
Existing Credit Agreement shall have been (or shall substantially simultaneously
with the Closing Date be) paid in full, and that upon such payment, such
facility shall have been terminated, and all security interests securing such
facility shall have been terminated and released.

 

(k)          Material Adverse Effect. Since December 31, 2017, there has been no
event or condition, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(l)           No Litigation. As of the Closing Date, there shall be no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

(m)         Consents. The Administrative Agent shall have received evidence that
all members, boards of directors, governmental, shareholder and material third
party consents and approvals necessary in connection with the entering into of
this Agreement have been obtained.

 

(n)          Fees and Expenses. The Administrative Agent and the Lenders shall
have received all fees and expenses, if any, owing pursuant to the Fee Letter
and Section 2.09.

 

 -96- 

 

 

(o)          Legal Expenses. The Company shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced in
a reasonably detailed statement and received by the Company at least two (2)
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent).

 

(p)          KYC Information.

 

(i)       Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Company shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) days prior to the Closing Date.

 

(ii)       At least five (5) days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

 

(q)          Due Diligence. The Lenders shall have completed a due diligence
investigation of the Company and its Subsidiaries in scope, and with results,
satisfactory to the Lenders.

 

(r)           Other Documents. All other documents provided for herein or which
the Administrative Agent or any other Lender may reasonably request or require.

 

(s)          Additional Information. Such additional information and materials
which the Administrative Agent and/or any Lender shall reasonably request or
require.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02Conditions to all Credit Extensions.

 

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:

 

(a)       Representations and Warranties. The representations and warranties of
the Company and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

 -97- 

 

 

(b)       Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

 

(c)       Request for Credit Extension. The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)       Designated Borrower. If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.16 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)       Alternative Currency. In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.

 

(f)       Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01Existence, Qualification and Power.

 

Each of the Borrowers and each of its Restricted Subsidiaries (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is, as of the Closing Date, a true and correct copy
of each such document, each of which is valid and in full force and effect.

 

 -98- 

 

 

5.02Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) result in any breach or contravention of, or the creation of any Lien (other
than Liens created under the Loan Documents) under, or require any payment to be
made under (i) any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b)(ii) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.03Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) those the failure to obtain or
make which, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

5.04Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.05Financial Statements; No Material Adverse Effect.

 

(a)       Audited Financial Statements. The Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness required to be disclosed in accordance with GAAP.

 

 -99- 

 

 

(b)       Quarterly Financial Statements. The unaudited Consolidated balance
sheet of the Company and its Subsidiaries dated March 31, 2018, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)       Material Adverse Effect. Since the date of the balance sheet included
in the Audited Financial Statements, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(d)       Forecasted Financials. The Consolidated forecasted balance sheet,
statements of income and cash flows of the Company and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Company’s reasonable estimate of its
future financial condition and performance.

 

5.06Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against such Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07No Default.

 

Neither any Borrower nor any Restricted Subsidiary thereof is in default under
or with respect to, or a party to, any Material Contract or Material
Indebtedness that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08Ownership of Property.

 

Each Borrower and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

 -100- 

 

 

5.09Environmental Compliance.

 

(a)       Each Borrower’s and its respective Restricted Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)       Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) neither any Borrower nor any of
its Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and
(ii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Borrower or any of its Restricted Subsidiaries have been disposed of in a
manner not reasonably expected to result in liability to any Borrower or any of
its Restricted Subsidiaries.

 

5.10Insurance.

 

The properties of the Borrowers and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Restricted Subsidiary operates. The general liability, casualty, property,
terrorism and business interruption insurance coverage of the Borrowers and
their Restricted Subsidiaries as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

 

5.11Taxes.

 

Each Borrower and its Restricted Subsidiaries have filed all federal, state and
other tax returns and reports required to be filed, and have paid all federal,
state and other Taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (b) to the extent the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against any Borrower or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect, nor
is there any tax sharing agreement applicable to the Company or any Restricted
Subsidiary other than as set forth on Schedule 5.11.

 

 -101- 

 

 

5.12ERISA Compliance.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification No. 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $25,000,000 the fair market value of the assets of
all such underfunded Plans.

 

5.13Margin Regulations; Investment Company Act.

 

(a)       Margin Regulations. No Borrower is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of a Borrower only or of such Borrower and its Restricted
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

 

(b)       Investment Company Act. None of the Company, any Person Controlling
the Company, or any Restricted Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

5.14Disclosure.

 

Each Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) (other
than projections, financial estimates, forecasts and other forward-looking
information, and other information of a general economic or industry specific
nature) by or on behalf of any Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

 -102- 

 

 

5.15Compliance with Laws.

 

Each Borrower and each Restricted Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.16Solvency.

 

Each Loan Party is, together with its Subsidiaries on a Consolidated basis,
Solvent.

 

5.17Sanctions Concerns and Anti-Corruption Laws.

 

(a)       Sanctions Concerns. No Borrower, nor any Subsidiary, nor, to the
knowledge of the Borrowers and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)       Anti-Corruption Laws. The Borrowers, their Subsidiaries, and to the
knowledge of the Company, their respective directors, officers, employees and
agents have conducted their business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and the Borrower and their
Subsidiaries have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 

5.18Subsidiaries; Equity Interests; Loan Parties.

 

(a)       Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.18(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Sections 6.02, 6.13 and
6.14: (i) a complete and accurate list of all Subsidiaries (and identifies each
Subsidiary that is a Domestic Subsidiary, each that is a Material Subsidiary,
each that is a Foreign Subsidiary, and each that is an Unrestricted Subsidiary),
joint ventures and partnerships and other equity investments of the Loan Parties
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Sections 6.02, 6.13 and 6.14, (ii) the number of
shares of each class of Equity Interests in each Subsidiary outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Loan Parties and their Subsidiaries and (iv) the class or
nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.). The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents. As of the Closing Date, no Subsidiary is an
Unrestricted Subsidiary.

 

 -103- 

 

 

(b)       Loan Parties. Set forth on Schedule 5.18(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, or as of the last date
such Schedule was required to be updated in accordance with Sections 6.02, 6.13
and 6.14, (as to each Loan Party) (i) the exact legal name, (ii) any former
legal names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the address of its chief executive office,
(vi) the address of its principal place of business, (vii) its U.S. federal
taxpayer identification number, and (viii) the organization identification
number.

 

5.19Collateral Representations.

 

(a)       Collateral Documents. Prior to the occurrence of an Investment Grade
Date (and after a Collateral Trigger Event, as applicable), the provisions of
the Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

(b)       Intellectual Property. Set forth on Schedule 5.19(b), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a list of all registered or
issued Intellectual Property (including all applications for registration and
issuance) owned by each of the Loan Parties or that each of the Loan Parties has
the right to (including the name/title, current owner, registration or
application number, and registration or application date and such other
information as reasonably requested by the Administrative Agent).

 

(c)       Commercial Tort Claims. Set forth on Schedule 5.19(c), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a description of all Commercial
Tort Claims of the Loan Parties (detailing such Commercial Tort Claim in such
detail as reasonably requested by the Administrative Agent).

 

(d)       Pledged Equity Interests. Set forth on Schedule 5.19(d), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a list of (i) all Pledged
Equity and (ii) all other Equity Interests required to be pledged to the
Administrative Agent pursuant to the Collateral Documents (in each case,
detailing the Grantor (as defined in the Security Agreement), the Person whose
Equity Interests are pledged, the number of shares of each class of Equity
Interests, the certificate number and percentage ownership of outstanding shares
of each class of Equity Interests and the class or nature of such Equity
Interests (i.e. voting, non-voting, preferred, etc.).

 

 -104- 

 

 

5.20EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

5.21       Intellectual Property; Licenses, Etc.

 

Each Borrower and each of its Restricted Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person except for those the
failure to own or possess the right to use could not reasonably be expected to
result in a Material Adverse Effect. To the best knowledge of the Borrowers, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Restricted Subsidiaries infringes upon any rights held by
any other Person except for such infringements which either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.22       Labor Matters.

 

As of the Closing Date, there are no strikes, lockouts or slowdowns against the
Company or any of its Restricted Subsidiaries pending or, to the knowledge of
the Company, threatened.  The hours worked by and payments made to employees of
the Company and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Requirements of Law dealing with such
matters in any manner that could reasonably be expected to have a Material
Adverse Effect.  All payments due from the Company or any Restricted Subsidiary,
or for which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Company and its Restricted
Subsidiaries except to the extent non-payment could not reasonably be expected
to have a Material Adverse Effect.

 

5.23       Beneficial Ownership Certification.

 

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter until the Facility Termination Date, such Borrower shall, and shall
cause each Restricted Subsidiary (and with respect to Section 6.17, each
Subsidiary) to (except in the case of (x) the covenants set forth in
Sections 6.01, 6.02 and 6.03, in which case, the Company shall):

 

 -105- 

 

 

6.01Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)       Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Company
(commencing with the fiscal year ended December 31, 2018), a Consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related Consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report of KPMG LLP or other independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

 

(b)       Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Company (commencing with the fiscal quarter
ended June 30, 2018), a Consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, certified by the chief financial officer, principal
accounting officer, treasurer or controller who is a Responsible Officer of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(e), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)       Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended June 30,
2018, (i) a duly completed Compliance Certificate signed by the chief financial
officer, principal accounting officer, treasurer or controller who is a
Responsible Officer of the Company, and (ii) at any time when any Subsidiary is
an Unrestricted Subsidiary, setting forth in a reasonably detailed schedule, a
comparison of the consolidated results under clause (a) or (b) above with the
financial condition and results of operations of the Company and its
consolidated Restricted Subsidiaries. Unless the Administrative Agent or a
Lender requests executed originals, delivery of the Compliance Certificate may
be by electronic communication including fax or email and shall be deemed to be
an original and authentic counterpart thereof for all purposes.

 

 -106- 

 

 

(b)       Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a) with respect to the delivery of the
annual financial statements referred to in Sections 6.01(a), the following
updated Schedules to this Agreement (which may be attached to the Compliance
Certificate) to the extent required to make the representation related to such
Schedule true and correct as of the date of such Compliance Certificate:
Schedules 5.18(a), 5.18(b), 5.19(b), 5.19(c), and 5.19(d).

 

(c)       Changes in Entity Structure. Within ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of any Loan
Party, provide notice of such change in entity structure to the Administrative
Agent. Provide notice to the Administrative Agent of any change in any Loan
Party’s legal name, state of organization, or organizational existence in
accordance with Section 7.12(c).

 

(d)       Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

 

(e)       Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

 

(f)       Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any material statement or report furnished to any holder of
debt securities of the Company or of any of its Restricted Subsidiaries pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section.

 

(g)       SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Company or any Restricted Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Company or any
Restricted Subsidiary thereof.

 

 -107- 

 

 

(h)       Environmental Notice. Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
the Company or any of its Restricted Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

(i)       Specified Acquisition. If the Company elects to have a Specified
Acquisition Period apply with respect to a Specified Acquisition, written notice
of such election within 30 days of the consummation of the Specified
Acquisition.

 

(j)       Additional Information. Promptly, such additional information
regarding the business, financial, legal or corporate affairs of the Company or
any Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by fax
transmission or e-mail transmission) of the posting of any such documents and
provide to the Administrative Agent by e-mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Company hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Company hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, each Arranger, each
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and each Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.

 

 -108- 

 

 

6.03Notices.

 

Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent and each Lender:

 

(a)       of the occurrence of any Default;

 

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;

 

(c)       the occurrence of any Investment Grade Date;

 

(d)       of the occurrence of any Collateral Trigger Event;

 

(e)       of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Restricted Subsidiaries in an aggregate amount
exceeding $25,000,000 (inclusive of fees and penalties);

 

(f)       of any material change in accounting policies or financial reporting
practices by the Company or any Restricted Subsidiary thereof except as required
by GAAP; and

 

(g)       after receipt thereof by the Company or any Restricted Subsidiary
thereof, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement with respect to
any Material indebtedness regarding or related to any breach or default by any
party thereto or any other event that could have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

 -109- 

 

 

6.04Payment of Obligations.

 

Pay its Indebtedness and other obligations, including Tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation and (d) the failure to make payment pending
such contest could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

6.05Preservation of Existence, Etc.

 

(a)       Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;

 

(b)       take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)       preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06Maintenance of Properties.

 

(a)       Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and make all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(b)       with respect to Intellectual Property which is material to the
business of the Company and its Restricted Subsidiaries, maintain, renew,
prosecute, enforce and defend such Intellectual Property, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07Maintenance of Insurance.

 

(a)       Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, terrorism
insurance.

 

 -110- 

 

 

(b)       Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent 30 days prior written notice before any such policy or
policies shall be altered or cancelled (or ten (10) days prior notice in the
case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy. As requested by the Administrative Agent, the
Loan Parties agree to deliver to the Administrative Agent an Authorization to
Share Insurance Information.

 

6.08Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09       Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Borrower or such Restricted Subsidiary, as the case may be.

 

6.10Inspection and Audit Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company, all at the expense of the Administrative Agent or
such Lender (unless a Default or an Event of Default exists, in which case the
expense shall be for the Company as provided below); provided, however, that
when a Default or an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

 

 -111- 

 

 

6.11Use of Proceeds.

 

Use the proceeds of the Credit Extensions to finance the Transactions and the
Transaction Costs and for working capital and other general corporate purposes
not in contravention of any Law or of any Loan Document.

 

6.12Material Contracts.

 

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
and cause each of its Restricted Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.13Covenant to Guarantee Obligations.

 

The Borrowers will cause each of their Subsidiaries (other than any Excluded
Subsidiary) whether newly formed, after acquired or otherwise existing to
promptly (and in any event within 30 days after such Subsidiary is formed or
acquired or ceases to be an Excluded Subsidiary (or such longer period of time
as agreed to by the Administrative Agent in its sole discretion)) become a
Guarantor hereunder by executing a guaranty or guaranty supplement in form and
substance reasonably satisfactory to the Administrative Agent. In connection
therewith, the Loan Parties shall give notice to the Administrative Agent
promptly upon creating a Subsidiary, acquiring the Equity Interests of any other
Person, or a Subsidiary ceasing to be an Excluded Subsidiary. In connection with
the foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (f) and 6.14 and such
other documents or agreements as the Administrative Agent may reasonably
request, including without limitation, (a) legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, and (b) updated
Schedules 5.18(a), 5.18(b), 5.19(b), 5.19(c), and 5.19(d).

 

6.14Covenant to Give Security.

 

Prior to the occurrence of an Investment Grade Date (and following any
Collateral Trigger Event) (and except with respect to Excluded Property):

 

(a)          Equity Interests and Personal Property.

 

(i)       With respect to any property (other than any Excluded Property)
acquired after the Closing Date by any Loan Party or any property that ceases to
be Excluded Property, promptly (but in any event within 30 days after such
acquisition or the date on which such property ceases to be Excluded Property
(or such longer period as may be agreed to by the Administrative Agent in its
sole discretion)), (A) execute and deliver to the Administrative Agent such
amendments or addendums to the Collateral Documents or such other documents as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property, (B) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property (subject only to applicable
Permitted Liens), including without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Administrative Agent, and (C)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

 -112- 

 

 

(ii)       With respect to any new Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary), by any Loan Party, promptly (but in any event within 30
days after such acquisition or the date on which such existing Subsidiary ceases
to be an Excluded Subsidiary (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion)) (A) execute and deliver to the
Administrative Agent such amendments or addendums to the Collateral Documents as
the Administrative Agent deems necessary to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Equity Interests of such new Subsidiary that is directly owned
by such Loan Party (subject only to applicable Permitted Liens) (provided that
in no event shall (x) voting Equity Interests in any Foreign Subsidiary that is
a CFC or any CFC Holdco, in each case, in excess of 65% of all such voting
Equity Interests and (y) all Equity Interests in any Domestic Subsidiary or
Foreign Subsidiary in each case that is owned by a Foreign Subsidiary that is a
CFC, be required to be so pledged), (B) cause such new Subsidiary to become a
party to the Collateral Documents, and any other applicable security documents
reasonably deemed necessary by the Administrative Agent to grant the
Administrative Agent for the benefit of the Lenders and the Secured Parties a
security interest in all of such new Subsidiary’s right, title, and interest to
the property of such Subsidiary (other than Excluded Property) (C) deliver to
the Administrative Agent substantially the same documentation required pursuant
to Section 4.01(b), (e), (f), and (h), and (D) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(b)          Updated Schedules. Concurrently with the delivery of any Collateral
or Collateral Documents pursuant to the terms of this Section, the Borrowers
shall provide, or cause the applicable Loan Party to provide, the Administrative
Agent with the applicable updated Schedule(s): 5.18(a), 5.18(b), 5.19(c), and
5.19(d).

 

(c)          Further Assurances. At any time prior to the occurrence of an
Investment Grade Date or after a Collateral Trigger Event, upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the Loan
Parties under, the Loan Documents and all applicable Laws.

 

 -113- 

 

 

(d)          Investment Grade Date Release. If at any time following the Closing
Date an Investment Grade Date occurs, so long as no Event of Default then
exists, at the Company’s request (the date of such request, the “Collateral
Release Date”) the Liens under the Collateral Documents securing the Obligations
shall automatically be released without further action by the parties hereto.
From and after the Collateral Release Date, the Administrative Agent shall
promptly, at the Borrowers’ expense, execute, deliver and/or file all such
further releases, termination statements, documents, agreements, certificates
and instruments and do such further acts as the Company may reasonably require
to more effectively evidence or effectuate such release.

 

(e)          Collateral Trigger Date. If at any time following a Collateral
Release Date a Collateral Trigger Event occurs, then within 30 days of such
Collateral Trigger Event (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion so long as the Loan Parties are
pursuing delivery of the relevant items in good faith), with respect to each
Loan Party, promptly (A) execute and deliver a security agreement and each other
collateral document (in each case in substantially the same form as the Security
Agreement and each other Collateral Document in effect immediately prior to such
Collateral Release Date granting to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in each Loan
Party’s right, title, and interest to the property of such Loan Party (other
than Excluded Property)), in each case executed by a Responsible Officer of the
Loan Parties and a duly authorized officer of each other Person party thereto,
(B) take all such other actions necessary to grant to the Administrative Agent
for the benefit of the Secured Parties, a perfected first priority security
interest in all of such Loan Party’s right, title, and interest to the property
of such Loan Party (other than Excluded Property), (C) deliver to the
Administrative Agent substantially the same documentation required pursuant to
Section 4.01(b), (e), (f), and (h), and (D) deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

6.15Ownership of Subsidiaries.

 

(a)       Ensure that all Equity Interests in Restricted Domestic Subsidiaries
are owned directly or indirectly at all times only by the Company or one or more
other Domestic Subsidiaries.

 

(b)       Ensure that all Equity Interests in Material Subsidiaries that are
Restricted Subsidiaries are owned directly or indirectly at all times only by
the Company or one or more Guarantors.

 

 -114- 

 

 

6.16Further Assurances.

 

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) prior to the occurrence of an
Investment Grade Date (or after a Collateral Trigger Event), to the fullest
extent permitted by applicable Law, subject any Loan Party’s or any of its
Restricted Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) prior to the occurrence of an Investment Grade Date (or after a Collateral
Trigger Event), perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) prior to the occurrence of an Investment Grade Date (or
after a Collateral Trigger Event), assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party, and cause each of its Restricted Subsidiaries to do so.

 

6.17Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.18KYC and Beneficial Ownership Regulation Documentation.

 

Promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter until the Facility Termination Date, no Borrower shall, nor shall it
permit any Restricted Subsidiary (or, in the case of Sections 7.14 and 7.15, any
Subsidiary) to, directly or indirectly:

 

7.01Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)       Liens created under the Loan Documents;

 

(b)       Permitted Encumbrances;

 

 -115- 

 

 

(c)       any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 7.01;
provided  that (i) such Lien shall not apply to any other property or asset of
the Company or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date;

 

(d)       any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that is merged or consolidated with or into any Borrower
or any of its Restricted Subsidiaries or becomes a Subsidiary after the Closing
Date prior to the time such Person is so merged or consolidated or becomes a
Subsidiary; provided  that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
any Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect of such acquired property and
assets fixed or appurtenant thereto) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

 

(e)       Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided  that (i) such
security interests secure Indebtedness permitted by clause (f) of Section 7.02,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Company or any Restricted Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto);

 

(f)       Liens securing Intercompany Debt permitted under Section 7.02(d), so
long as any such Liens on property or assets of any Loan Party are subordinated
to the Liens created under the Loan Documents on the terms provided in Annex I
to the Guaranty or other terms acceptable to the Administrative Agent;

 

(g)       Extensions, renewals or replacements of any Lien referred to in
clauses (c), (d) and (e) of this Section; provided that the principal amount of
the Indebtedness or obligations secured thereby is not increased, and that any
such extension, renewal or replacement is limited to the assets originally
encumbered thereby;

 

(h)       Liens on insurance policies and proceeds thereof securing the
financing of the premiums with respect thereto;

 

(i)       Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 7.02(i);

 

 -116- 

 

 

(j)       Liens in favor of a seller solely on any cash earnest money deposits
made by any Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement with respect to any Permitted
Acquisition;

 

(k)       Liens that are contractual or common law rights of set-off relating to
(A) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Indebtedness or
(B) pooled deposit or sweep accounts of any Borrower and any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Company and its Restricted
Subsidiaries;

 

(l)       Liens of a collection bank arising under Section 4-208 or
Section 4-210 of the UCC on items in the course of collection;

 

(m)       additional Liens incurred by the Company and its Restricted
Subsidiaries so long as the value of the property subject to such Liens, and the
Indebtedness and other obligations secured thereby do not exceed $10,000,000 at
any time;

 

(n)       Liens (x) on deposit accounts established for the purpose of receiving
the proceeds of Receivables sold or transferred in connection with a Permitted
Receivables Transaction; provided  that any amounts deposited into such accounts
that do not represent (i) such proceeds or (ii) amounts deposited into such
accounts to establish or maintain a minimum balance shall be transferred out of
such accounts by or at the direction of the Company as soon as reasonably
practicable but in any event within 15 days from the date of their deposit into
such accounts; and (y) on Receivables and Receivables Related Rights subject of
a Permitted Receivables Transaction; and

 

(o)       Liens deemed to exist on assets of any Borrower or any Restricted
Subsidiary subject to a Permitted Sale and Leaseback Transaction; provided that
(i) such security interests secure Indebtedness permitted by clause (o) of
Section 7.02, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after the closing of such Sale and
Leaseback Transaction, (iii) the Indebtedness secured thereby does not exceed
the fair market value of such assets, and (iv) such security interests shall not
apply to any other property or assets of the Company or any Restricted
Subsidiary (other than improvements, accessions, or proceeds in respect thereof
and assets fixed or appurtenant thereto).

 

7.02Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)       the Obligations (including for the avoidance of doubt any Indebtedness
incurred pursuant to the Incremental Revolving Facility and the Incremental Term
Facility);

 

(b)       Subordinated Debt and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof,
or result in an earlier maturity date or decreased weighted average life
thereof, or modify the subordination terms applicable thereto in any manner that
is less favorable to the Lenders than the terms being modified;

 

 -117- 

 

 

(c)       Indebtedness existing on the Closing Date and set forth in
Schedule 7.02  and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
shorten the maturity or the weighted average life thereof, or change any direct
or indirect obligor with respect thereto;

 

(d)       Intercompany Debt (to the extent permitted by Section 7.03), so long
as any such Indebtedness of a Loan Party is subordinated to the Obligations on
the terms set forth in the Guaranty or other terms acceptable to the
Administrative Agent;

 

(e)       Guarantees by any Borrower or any Restricted Subsidiary of
Indebtedness of any Borrower or any Restricted Subsidiary which Indebtedness is
permitted under this Section, provided, in no event shall any Borrower or any
Restricted Subsidiary guarantee the Indebtedness of any Unrestricted Subsidiary
or any Restricted Subsidiary that is not a Loan Party hereunder;

 

(f)       Indebtedness of the Company or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided  that (i) such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $100,000,000 at any
time outstanding;

 

(g)       Indebtedness of any Person that becomes a Domestic Subsidiary that is
a Restricted Subsidiary after the Closing Date; provided  that (i) such
Indebtedness exists at the time such Person becomes a Domestic Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Domestic Subsidiary and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (g) shall not exceed twenty-five percent (25%) of
Consolidated EBITDA calculated on a Pro Forma Basis for the most recently ended
Measurement Period for which financial statements of the Company have been
delivered (or were required to be delivered) as required by this Agreement at
the time any such Person becomes a Domestic Subsidiary;

 

(h)       unsecured Indebtedness of the Company that (i) has no maturity earlier
than twelve months after the Maturity Date hereunder and (ii) does not require
any scheduled repayment, defeasance, or redemption (or sinking fund therefor) of
any principal amount thereof prior to maturity and (iii) the indenture or other
agreement governing such Indebtedness does not contain maintenance financial
covenants or other covenants, terms, and conditions which are more restrictive
on the Company and its Restricted Subsidiaries, taken as a whole, than the terms
and conditions of this Agreement; provided that, after giving effect to the
incurrence of such Indebtedness and any substantially concurrent application of
the proceeds thereof on a Pro Forma Basis, the Company and its Restricted
Subsidiaries shall be in Pro Forma Compliance with each of the financial
covenants contained in Section 7.11 as at the last day of the most recently
ended Measurement Period;

 

 -118- 

 

 

(i)       other secured Indebtedness incurred by Foreign Subsidiaries that are
Restricted Subsidiaries for working capital purposes in an aggregate principal
amount not exceeding twenty-five percent (25%) of Consolidated EBITDA for the
most recently ended Measurement Period at the time any such Indebtedness is
incurred;

 

(j)       Indebtedness of any Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by any Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds;

 

(k)       (i) Indebtedness of any Borrower or any of its Restricted Subsidiaries
in the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of
Acquisitions or any other Investments permitted by Section 7.03 (both before and
after any liability associated therewith becomes fixed) and (ii) Indebtedness
incurred by any Borrower or any of its Restricted Subsidiaries arising from
agreements providing for indemnification related to sales of goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the Disposition of any business, assets or Subsidiary;

 

(l)       obligations in respect of performance, bid, customs, government,
appeal and surety bonds, performance and completion guaranties and similar
obligations provided by any Borrower or any of its Restricted Subsidiaries, in
each case in the ordinary course of business;

 

(m)       Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

 

(n)       Indebtedness owing in connection with a Permitted Receivables
Transaction in the event that any purchase of Receivables thereunder is not
characterized as a “true sale”; and

 

(o)       Permitted Sale and Leaseback Obligations in an aggregate amount not to
exceed $25,000,000 at any time.

 

7.03Investments.

 

Make or hold any Investments, except:

 

(a)       Permitted Investments by any Borrower and any Restricted Subsidiary
and Permitted Foreign Investments by any Foreign Subsidiary that is a Restricted
Subsidiary, to the extent such Permitted Foreign Investments are generated by a
Foreign Subsidiary organized in the same jurisdiction of organization of the
commercial bank with which such Investment is maintained;

 

(b)       Investments existing on the Closing Date and set forth on
Schedule 7.03;

 

(c)       Investments existing on the Closing Date in Restricted Subsidiaries;

 

 -119- 

 

 

(d)       additional Investments in Persons that, immediately prior to such
investments, are Restricted Subsidiaries and which, in the case of Investments
in Foreign Subsidiaries, consist of capital contributions made to such Foreign
Subsidiary for the purpose of capital expenditures and operations in the
ordinary course of business;

 

(e)       Investments by any Restricted Subsidiary that is not a Loan Party in
any other Restricted Subsidiary that is not a Loan Party;

 

(f)       Investments consisting of all the issued and outstanding capital
stock, or all or substantially all the assets or a division, line of business,
or other business unit of Persons engaged in lines of business permitted under
Section 7.07; provided  that (i) no Default shall have occurred and be
continuing at the time any such Investment is made or would occur as a result
thereof, and (ii) immediately after giving effect to such Investment, the
Consolidated Leverage Ratio on a Pro Forma Basis shall not exceed the then
applicable Consolidated Leverage Ratio pursuant to Section 7.11; provided,
further, that if the Consolidated Leverage Ratio on a Pro Forma Basis shall be
greater than 0.5x less than the then applicable Consolidated Leverage Ratio
pursuant to Section 7.11  immediately after giving effect to such Investment,
such Investment shall be paid for with cash consideration only in an amount
that, when combined with the aggregate cash consideration for all other
Investments made at times when the Consolidated Leverage Ratio on a Pro Forma
Basis is greater than 0.5x less than the then applicable Consolidated Leverage
Ratio pursuant to Section 7.11  for the most recently ended Measurement Period,
does not exceed $100,000,000 in the aggregate over the term of this Agreement
(any such Investment described in this clause (e), a “Permitted Acquisition”);

 

(g)       Guarantees constituting Indebtedness permitted by Section 7.02;
provided  that a Restricted Subsidiary shall not Guarantee any Subordinated
Debt;

 

(h)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(i)       accounts receivable arising in the ordinary course of business;

 

(j)       Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 7.03;

 

(k)       reasonable advances to officers and employees of any Borrower or any
Restricted Subsidiary for travel arising in the ordinary course of business;

 

(l)       loans to officers and employees of any Borrower or any Restricted
Subsidiary, not to exceed $1,000,000 in the aggregate at any one time
outstanding;

 

(m)       promissory notes and other noncash consideration received by any
Borrower and its Restricted Subsidiaries in connection with any asset sale
permitted hereunder;

 

(n)       advances in the form of prepayments of expenses, so long as such
expenses were incurred in the ordinary course of business and are paid in
accordance with customary trade terms of any Borrower or any of its Restricted
Subsidiaries;

 

 -120- 

 

 

(o)       Guarantees by the Company of obligations of Restricted Subsidiaries
incurred in the ordinary course of business and not constituting Indebtedness;
and

 

(p)       other Investments made by any Borrower or any Restricted Subsidiary at
times when no Default or Event of Default shall have occurred and be continuing
or would occur as a result thereof and that, taken together with all other
Investments made after the Closing Date under this clause (p) would not exceed
the greater of (i) $25,000,000 and (ii) twenty-five percent (25%) of
Consolidated EBITDA for the most recently ended Measurement Period at the time
any such Investment is made.

 

7.04Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)       any Person may merge into the Company in a transaction in which the
Company is the surviving Person;

 

(b)       any Person may merge with or into any Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary; provided 
that (A) if any party to such merger is a Loan Party the surviving Person must
also be a Loan Party and must succeed to all the obligations of such Loan Party
under the Loan Documents or simultaneously with such merger, the continuing or
surviving Person shall become a Loan Party and (B) if any party to such merger
is a Restricted Subsidiary the surviving Person shall also be a Restricted
Subsidiary unless designated as an Unrestricted Subsidiary pursuant to the
definition of such term;

 

(c)       any Restricted Subsidiary (other than a Loan Party) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; and

 

(d)       Dispositions permitted by Section 7.05;

 

provided that any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.03.

 

7.05Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)       (i) sales of inventory, used or surplus equipment, Permitted
Investments and Permitted Foreign Investments, (ii) leases or sales of real
property, (iii) leases or licenses of personal property, and (iv) sale,
transfer, abandonment or other disposition of intellectual property no longer
used or useful in the conduct of the business, in each case in the ordinary
course of business or as expressly permitted elsewhere in this Agreement;

 

 -121- 

 

 

(b)       sales, transfers and dispositions to a Borrower or a Restricted
Subsidiary; provided any such sales, transfers and dispositions from a Loan
Party to a non-Loan Party are in the ordinary course of business at prices and
on terms and conditions not less favorable to the Company or such non-Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties;

 

(c)       sales, transfers and dispositions to any Unrestricted Subsidiary;
provided  that such sales, transfers and dispositions are in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Company or such Unrestricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

 

(d)       sales, transfers and other dispositions of other assets (other than
transfers of less than 100% of the Equity Interests in any Subsidiary) for fair
market value; provided  that (i) the aggregate proceeds from such sales,
transfers and other dispositions during any fiscal year shall not exceed the
greater of (A) 10% of Consolidated Net Tangible Assets as of the beginning of
such fiscal year and (B) 10% of Consolidated Net Income of the Company and its
Restricted Subsidiaries on a consolidated basis for such fiscal year and (ii)
not more than 25% of the aggregate proceeds from such sales, transfers and other
dispositions shall be received in noncash proceeds during any fiscal year;

 

(e)       Dispositions permitted by Section 7.04;

 

(f)       sales, transfers and dispositions of Receivables and Receivables
Related Rights pursuant to a Permitted Receivables Transaction; and

 

(g)       sales, transfers and dispositions of real estate and related
improvements in connection with a Permitted Sale and Leaseback Transaction for
fair market value; provided that (i) aggregate proceeds from such sales,
transfers and dispositions shall not exceed $25,000,000 during the term of this
Agreement and (ii) not more than 25% of the aggregate proceeds from any such
sale, transfer or disposition shall be received in noncash proceeds.

 

To the extent any Collateral is disposed of as expressly permitted by this
Section 7.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effectuate the foregoing.

 

7.06Restricted Payments; Certain Payments in Respect of Indebtedness.

 

(a)          Declare or make, or agree to make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(i)       Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests,

 

(ii)       The Company or any Restricted Subsidiary may declare and pay
dividends to holders of any class or series of Disqualified Stock of the Company
or such Restricted Subsidiary, as applicable, issued or incurred in compliance
with Section 7.02 to the extent such dividends are included as Cash Interest
Expense in any calculation of the Consolidated Interest Coverage Ratio; and

 

 -122- 

 

 

(iii)       if no Event of Default has occurred and is continuing or would occur
as a result thereof, the Company may make any Restricted Payment if after giving
effect to such Restricted Payment the Consolidated Leverage Ratio on a Pro Forma
Basis would not be greater than 0.5x less than the then applicable Consolidated
Leverage Ratio pursuant to Section 7.11.

 

(b)         Make or agree to make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
the principal of or interest on any Subordinated Debt or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, cancellation or termination of any Subordinated Debt,
except:

 

(i)       scheduled and other mandatory payments of interest and principal in
respect of Subordinated Debt; and

 

(ii)       if no Event of Default has occurred and is continuing or would occur
as a result thereof, the Company or such Restricted Subsidiary may make any
payment or other distribution if after giving effect thereto the Consolidated
Leverage Ratio on a Pro Forma Basis would not be greater than 0.5x less than the
then applicable Consolidated Leverage Ratio pursuant to Section 7.11;

 

(c)          provided  that no payment shall be made in respect of Subordinated
Debt that is prohibited by the subordination provisions applicable to such
Subordinated Debt.

 

7.07Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

 -123- 

 

 

7.08Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions which
are entered into in the ordinary course of such Person’s business on fair and
reasonable terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an officer, director or Affiliate, (b) transactions between or among
the Company and its Restricted Subsidiaries not involving any other Affiliate,
and (c) any Restricted Payment permitted by Section 7.06  and any Investment
permitted by Section 7.03.  For the avoidance of doubt, this Section 7.08 shall
not apply to employment, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, current or former
employees, consultants, officers or directors of the Company and the
Subsidiaries in the ordinary course of business.  For purposes of this
Section 7.03, (x) with respect to any transaction with any Affiliate involving
aggregate consideration in excess of $25,000,000, such transaction shall be
deemed to have satisfied the standard set forth in clause (a) of this Section
7.08 if the Company delivers to the Administrative Agent a “fairness” opinion
from an accounting, appraisal or investment banking firm, in any such case of
nationally recognized standing that is in the good faith determination of the
Company qualified to render such letter and (y) with respect to any other
transaction with any Affiliate, such transaction shall be deemed to have
satisfied the standard set forth in clause (a) of this Section 7.08 if such
transaction is approved by a majority of the Disinterested Directors of the
board of directors of the Company or such Subsidiary, as applicable, in a
resolution certifying that such transaction is on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.  “Disinterested Director” shall
mean, with respect to any Person and transaction, a member of the board of
directors of such Person who does not have any material direct or indirect
financial interest in or with respect to such transaction.

 

7.09Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any Borrower or any Restricted Subsidiary to (i) to act as a Loan
Party or (ii) create, incur, or permit to exist any Lien or any of its property
or assets; or (b) encumbers or restricts the ability of any Restricted
Subsidiary to (i) make Restricted Payments, (ii) pay any Indebtedness or other
obligation owed to the Company or any Restricted Subsidiary, (iii) make loans or
advances to the Company or any Restricted Subsidiary, (iv) to Guarantee
Indebtedness of the Company or any Restricted Subsidiary, or (v) sell, lease or
transfer any of its property to the Company or any other Restricted Subsidiary;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law, Permitted Encumbrances, any Subordinated Debt, the documents
governing any Indebtedness permitted to be incurred pursuant to Section 7.02(h),
or by this Agreement, (B) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 7.09  (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (C) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of any assets pending such sale, provided  such restrictions and
conditions apply only to the assets or Restricted Subsidiary that is to be sold
and such sale is permitted hereunder, (D) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (E) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, and (F) the foregoing shall not
apply to restrictions and conditions that are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such restrictions were not entered into in contemplation of or in
connection with such Person becoming a Restricted Subsidiary.

 

7.10Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

 -124- 

 

 

7.11Financial Covenants.

 

(a)       Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Company, commencing with the fiscal quarter ending
June 30, 2018, to be less than 3.50 to 1.00.

 

(b)       Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any Measurement Period ending as of the end of any fiscal quarter
of the Company, commencing with the fiscal quarter ending June 30, 2018, to be
greater than (i) 3.00 to 1.00 except during a Specified Acquisition Period and
(ii) 3.25 to 1.00 during a Specified Acquisition Period.

 

7.12Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

(a)       Amend any of its Organization Documents in any manner which could
reasonably be expected to adversely and materially affect the rights of the
Lenders under the Loan Documents or their ability to enforce the same which
determination may be made in good faith by the board of directors of the
Company, unless such amendment would impose additional consents or other
restrictions or limitations on the pledge of, or foreclosure or similar transfer
of, the Equity Interests of any Restricted Subsidiary, except as otherwise
permitted pursuant to Sections 7.03 or 7.04;

 

(b)       change the end of its fiscal year to a date other than December 31;

 

(c)       without providing ten (10) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of formation, or form of
organization; or

 

(d)       make any change in accounting policies or reporting practices, except
as required by GAAP.

 

7.13Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction other than a Permitted Sale and
Leaseback Transaction.

 

7.14Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

 -125- 

 

 

7.15Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

7.16       Amendment of Material Documents. 

 

Amend, modify or waive any document evidencing or governing Subordinated Debt in
a manner that is materially adverse to the rights or interests of the Lenders
which determination may be made in good faith by the board of directors of the
Company, unless such amendment would increase the outstanding principal amount
thereof, or result in an earlier maturity date or decreased weighted average
life thereof, or modify the subordination terms applicable thereto in any manner
that is less favorable to the Lenders than the terms being modified.

 

7.17Required Guarantors.

 

The Company will not permit (a) the Consolidated EBITDA of Restricted
Subsidiaries that are Domestic Subsidiaries but not Guarantors to exceed 10% of
Consolidated EBITDA on a Pro Forma Basis or (b) the combined assets of
Restricted Subsidiaries that are Domestic Subsidiaries but not Guarantors to
exceed 10% of the assets of the Company and the Restricted Subsidiaries taken as
a whole on a Pro Forma Basis.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)       Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation or deposit
any funds as Cash Collateral in respect of L/C Obligations, or (ii) within five
(5) days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)       Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03, 6.05 (with respect
to any Borrower) or 6.11, or Article VII; or

 

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) any Borrower’s obtaining
knowledge thereof or (ii) written notice thereof from the Administrative Agent
to the Company (which notice will be given at the request of any Lender); or

 

 -126- 

 

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)       Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but after giving effect to any
applicable grace period) in respect of any Material Indebtedness (other than
Indebtedness hereunder and obligations under Swap Contracts) or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Material Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as defined in such Swap Contract) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided 
that this clause (e) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or

 

(f)       Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
(or any group of Subsidiaries that, taken as a whole, would constitute a
Material Subsidiary) institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary (or any group of Subsidiaries that, taken as a whole, would
constitute a Material Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

 -127- 

 

 

(h)       Judgments. There is entered against any Loan Party or any Material
Subsidiary (or any group of Subsidiaries that, taken as a whole, would
constitute a Material Subsidiary) or any combination thereof (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)       ERISA. An ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of any
Loan Party or any Material Subsidiary in an aggregate amount exceeding (i)
$10,000,000 (inclusive of fees and penalties) in any year or (ii) $25,000,000
(inclusive of fees and penalties) for all periods; or

 

(j)       Invalidity of Loan Documents. Any Loan Document or any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all Obligations arising under the Loan Documents, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it is or becomes
unlawful for a Loan Party to perform any of its obligations under the Loan
Documents; or

 

(k)       Collateral Documents. Prior to the occurrence of an Investment Grade
Date, or after a Collateral Trigger Event, any Collateral Document after
delivery thereof pursuant to the terms of the Loan Documents shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on the Collateral purported to be covered thereby, or any Loan
Party shall assert the invalidity of such Liens; or

 

(l)       Change of Control. There occurs any Change of Control.

 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 10.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 10.01.

 

 -128- 

 

 

8.02Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)       declare the Commitment of each Lender to make Loans and any obligation
of any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)       require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)       exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

 -129- 

 

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or any L/C Issuer) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the applicable L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.

 

 -130- 

 

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01Appointment and Authority.

 

(a)       Appointment. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and no Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)       Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank, and a potential Cash Management
Bank) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

 -131- 

 

 

9.03Exculpatory Provisions.

 

(a)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)          Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary), or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or an L/C
Issuer.

 

(c)          Neither the Administrative Agent nor any of its Related Parties
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

 -132- 

 

 

9.04Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

 

9.05Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

 -133- 

 

 

9.06Resignation of Administrative Agent.

 

(a)       Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)       Effect of Resignation or Removal. With effect from the Resignation
Effective Date (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each applicable L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (B) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

 

 -134- 

 

 

(c)       L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an L/C Issuer and Swingline Lender. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

 -135- 

 

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 10.01 of this Agreement, and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

 

 -136- 

 

 

9.10Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) upon an Investment Grade Date, (iii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (iv) if approved, authorized or ratified in writing by the Required
Lenders in accordance with Section 10.01;

 

(b)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(e); and

 

(c)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

In the case of Receivables and Receivables Related Rights disposed of pursuant
to a Permitted Receivables Transaction, the Liens under the Collateral Documents
on such Receivables and Receivables Related Rights shall automatically be
released upon such disposition without further action by the parties hereto.

 

 -137- 

 

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

9.12ERISA Representation.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, or the Commitments,

 

 -138- 

 

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments, and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments, and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments, and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that:

 

(i)       none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document, or any documents
related to hereto or thereto),

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

 -139- 

 

 

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments, and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)       no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments, or this Agreement.

 

The representations set forth in Section 9.10(b)(ii)-(v) above are intended to
comply with the U.S. Department of Labor’s regulation Sections 29 C.F.R.
2510.3-21(a) and (c)(1) as promulgated on April 8, 2016 (81 Fed. Reg. 20,997),
and if such regulations are no longer in effect, these representations shall be
deemed to be no longer in effect.

 

(c)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments, and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit, or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit, or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents, or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

ARTICLE X
MISCELLANEOUS

 

10.01Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

 -140- 

 

 

(a)       waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

(b)       without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

 

(c)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(d)       postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

 

(e)       reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(f)       change Section 8.03 or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(g)       change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this Section
10.01(g), without the written consent of each Lender or (ii) the definition of
“Required Revolving Lenders” or “Required Term Lenders” as each relates to the
related Facility (or the constituent definition therein relating to such
Facility) without the written consent of each Lender under such Facility (it
being understood that, solely with the consent of the parties prescribed by
Section 2.18 to be parties to an Incremental Term Facility Amendment,
Incremental Term Facilities may be included in the determination of Required
Lenders and Required Term Lenders on substantially the same basis as the Term
Commitments and the Term Loans are included on the Closing Date);

 

 -141- 

 

 

(h)       release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender
(other than upon a Collateral Release Date);

 

(i)       release all or substantially all of the value of the Guaranty, or
release the Company as guarantor of the Obligations of any Designated Borrower,
in each case without the written consent of each Lender, except to the extent
the release of any Subsidiary from the Guaranty is permitted pursuant to Section
9.10 (in which case such release may be made by the Administrative Agent acting
alone);

 

(j)       (i) release the Company (from its obligations as a Borrower or as a
Guarantor hereunder) or (ii) release any Designated Borrower, except in
connection with the termination of a Designated Borrower’s status as such under
Section 2.16, a merger or consolidation permitted under Section 7.04 or a
Disposition permitted under Section 7.05; or

 

(k)       amend Section 1.09 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) the term L/C Commitment
may be amended pursuant to a fully executed (and delivered to the Administrative
Agent) Notice of Additional L/C Issuer. Notwithstanding anything to the contrary
herein, (A) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender,
or all Lenders or each affected Lender under a Facility, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (2) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

 -142- 

 

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Company only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, each L/C Issuer,
each Borrower and the Revolving Lenders to amend the definition of “Alternative
Currency” or “Eurocurrency Rate” solely to add additional currency options and
the applicable interest rate with respect thereto, in each case solely to the
extent permitted pursuant to Section 1.09.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, each affected Lender or each affected Lender in a Facility and that has
been approved by the Required Lenders, Required Revolving Lenders or Required
Term Lenders, as applicable, the Borrowers may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrowers
to be made pursuant to this paragraph).

 

10.02Notices; Effectiveness; Electronic Communications.

 

(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)       if to any Borrower or any other Loan Party, the Administrative Agent,
any L/C Issuer or the Swingline Lender, to the address, fax number, e-mail
address or telephone number specified for such Person on Schedule 1.01(a); and

 

(ii)       if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

 -143- 

 

 

(b)         Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or such L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuers or the Borrowers may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)         The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

 -144- 

 

 

(d)         Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swingline Lender may change its address, fax
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States federal or state securities laws.

 

(e)         Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

 -145- 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender, or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

 -146- 

 

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
 are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)       Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

 -147- 

 

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Loan Party shall assert, and each Loan Party hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)       Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)       Survival. The agreements in this Section and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except no Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

 -148- 

 

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $15,000,000, in the case of any assignment in
respect of the Revolving Facility, or $5,000,000, in the case of any assignment
in respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, each Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans (or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

 

 -149- 

 

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof; and provided, further, that
the Company’s consent shall not be required during the primary syndication of
the Facilities;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)       the consent of each L/C Issuer and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to any Borrower or any Borrower’s Affiliate or Subsidiary, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (D) any holder of Subordinated Debt.

 

(vi)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

 -150- 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)       Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

 -151- 

 

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or any Borrower or any of such Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

 -152- 

 

 

(e)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other applicable central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)       Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Borrowers, resign as Swingline Lender. In the event of any such
resignation as an L/C Issuer or Swingline Lender, the Company shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as an L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

 -153- 

 

 

10.07Treatment of Certain Information; Confidentiality.

 

(a)       Treatment of Certain Information. Each of the Administrative Agent,
the Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.17 or 2.18 or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuers and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or
(D) credit insurance providers which have been informed as to the confidential
nature of such information, so long as such credit insurance providers agree in
writing to be bound by the requirements of this Section 10.07, or (viii) with
the consent of the Company or to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to the Company
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

 

(b)       Non-Public Information. Each of the Administrative Agent, the Lenders
and the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

(c)       Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

 

 -154- 

 

 

(d)       Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

 

10.08Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

 -155- 

 

 

10.10Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

10.11Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

 -156- 

 

 

10.13Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)       the Company shall have paid (or caused a Designated Borrower to pay)
to the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);

 

(b)       such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Designated Borrower (in the case of all other
amounts);

 

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)       such assignment does not conflict with applicable Laws; and

 

(e)       in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14Governing Law; Jurisdiction; Etc.

 

(a)       GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 -157- 

 

 

(b)       SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)       WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 -158- 

 

 

10.15Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between each Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates and the Lenders and
their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the Borrowers and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each Borrower and each other
Loan Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and its Affiliates and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for any Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates nor any Lender has
any obligation to any Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and its Affiliates and the Lenders may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any of its Affiliates nor any Lender has any
obligation to disclose any of such interests to the Borrowers, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrowers and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

 -159- 

 

 

10.17Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

10.18USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrowers and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

10.19Keepwell.

 

Each Borrower that is a Qualified ECP Guarantor at the time the guaranty or the
grant of the security interest under the Loan Documents, in each case, by any
Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 10.19 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Secured Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

 -160- 

 

 

10.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.21Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

 -161- 

 

 

10.22ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 -162- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:       BENCHMARK ELECTRONICS, INC.         By: /s/ Roop K. Lakkaraju  
Name:  Roop K. Lakkaraju   Title: Chief Financial Officer

 

Signature Page to Credit Agreement

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/Gavin Shak  
Name: Gavin Shak   Title: Assistant Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swingline Lender      
By: /s/ Jameson Burke   Name: Jameson Burke   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       BANK OF THE WEST, as a Lender         By: /s/ Scott Bruni  
Name: Scott Bruni   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       BRANCH BANKING AND TRUST COMPANY, as a Lender       By: /s/
Erron Powers   Name: Erron Powers   Title: Senior Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/
Richard J. Ameny Jr.   Name: Richard J. Ameny Jr.   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       WELLS FARGO BANK, N.A., as a Lender       By: /s/Irena
Milanovic   Name: Irena Milanovic   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       ZB, N.A. DBA AMEGY BANK, as a Lender       By: /s/ Megan
Wiginton   Name: Megan Wiginton   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Mahir
J. Desai   Name: Mahir J. Desai   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       HSBC BANK USA, N.A., as a Lender       By: /s/ Michael Bustios
  Name: Michael Bustios   Title: Senior Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       ING BANK N.V., DUBLIN BRANCH, as a Lender       By: /s/ Barry
Fehily   Name: Barry Fehily   Title: Managing Director         By: /s/ Padraig
Matthews   Name: Padraig Matthews   Title: Director

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       BOKF, NA DBA BANK OF TEXAS, as a Lender       By: /s/ Marian
Livingston   Name: Marian Livingston   Title: Senior Vice President

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       GOLDMAN SACHS BANK USA, as a Lender       By: /s/ Ryan Durkin  
Name: Ryan Durkin   Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

 

 

 

  LENDERS:       JPMORGAN CHASE BANK, N.A., as a Lender       By: /s/ Min Park  
Name: Min Park   Title: Vice President

 

Signature Page to Credit Agreement

 

 



 